ICJ_055_FisheriesJurisdiction_GBR_ISL_1974-07-25_JUD_01_ME_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS
ET ORDONNANCES

1974

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS
AND ORDERS

 
INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

FISHERIES JURISDICTION CASE

(UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN
IRELAND vy. ICELAND)

MERITS

JUDGMENT OF 25 JULY 1974

1974

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA COMPETENCE
EN MATIERE DE PECHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
D'IRLANDE DU NORD c. ISLANDE)

FOND

ARRET DU 25 JUILLET 1974
Official citation:

Fisheries Jurisdiction (United Kingdom v. Iceland),
Merits, Judgment, I.C.J. Reports 1974, p. 3.

Mode officiel de citation:

Compétence en matière de pêcheries ( Royaume-Uni
c. Islande), fond, arrêt, C.L.J. Recueil 1974, p. 3.

 

Nedevente: 395

 

 

 
25 JULY 1974

JUDGMENT

FISHERIES JURISDICTION CASE

(UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN
IRELAND v. ICELAND)

MERITS

AFFAIRE DE LA COMPÉTENCE
EN MATIÈRE DE PÊCHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
D'IRLANDE DU NORD c. ISLANDE)

FOND

25 JUILLET 1974
ARRÊT
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1974

25 juillet 1974

AFFAIRE DE LA COMPÉTENCE
EN MATIÈRE DE PÊCHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
DIRLANDE DU NORD c. ISLANDE)

FOND

Défaut de comparution d’une des Parties — Article 53 du Statut.

Historique du différend — Interprétation de l'accord provisoire intervenu en
attendant le règlement du différend au fond — Effet sur l'obligation qu'a la
Cour de statuer.

Compétence de la Cour — Effet de la décision antérieure sur cette compétence
— Interprétation de la clause compromissoire.

Règlement islandais du 14 juillet 1972 — Extension par l'Etat riverain de sa
compétence en matière de pêcheries jusqu’à 50 milles à partir des lignes de base
entourant ses côtes — Cette extension est contestée comme contraire au droit
international — Le droit de la mer — Conférences de Genève de 1958 et 1960 —
Notions de zone de pêche et de droits préférentiels d’un Etat riverain spécialement
tributaire de ses pêcheries côtières — La pratique des Etats — Dépendance
exceptionnelle de l'Islande à l'égard des pêcheries — Besoins de conservation —
Les droits préférentiels ne justifient pas l'abolition des droits concurrents d'autres
Etats qui pratiquent la pêche — Droits historiques du Royaume-Uni — Le règle-
ment du 14 juillet 1972 n’est pas opposable au Royaume-Uni — Conciliation des
droits préférentiels de P Etat riverain et des droits d’autres Etats se livrant à la
pêche — Obligation de réexaminer les mesures de conservation des ressources
halieutiques — Des négociations sont nécessaires pour arriver à une solution
équitable — L'obligation de négocier découle de la nature des droits respectifs
des Parties — Divers facteurs présentant de l'intérêt pour les négociations.

ARRÊT

Présents: M. Lacus, Président; MM. Forster, GROS, BENGZON, PETREN,
ONYEAMA, DILLARD, IGNACIO-PINTO, DE CASTRO, Morozov,
JIMENEZ DE ARECHAGA, Sir Humphrey WALDocK, MM. NAGENDRA
SINGH, Rupa, juges; M. AQUARONE, Greffier.

4

1974
25 juillet
Rôle général
n° 55
COMPÉTENCE PÊCHERIES (ARRÊT) 4

En l’affaire de la compétence en matière de pêcheries,
entre

le Royaume-Uni de Grande-Bretagne et d’Irlande du Nord,
représenté par

M. D. H. Anderson, conseiller juridique au ministère des Affaires étrangères
et du Commonwealth,

comme agent,

assisté par

le très honorable Samuel Silkin, QC, MP, Attorney-General,

M. G. Slynn, Junior Counsel à la Trésorerie,

M. J. L. Simpson, CMG, TD, membre du barreau d’Angleterre,

M. D. H. N. Johnson, professeur de droit international et aérien à l’ Univer-
sité de Londres, membre du barreau d’ Angleterre,

M. P. G. Langdon-Davies, membre du barreau d’Angleterre,

M. D. W. Bowett, président du Queens’ College de Cambridge, membre du
barreau d’ Angleterre,

comme conseils,

et par

M. J. Graham, secrétaire pour la pêche au ministère de |’ Agriculture, de la
Pêche et de l’Alimentation,

M. M. G. de Winton, CBE, MC, Solicitor adjoint au Law Officers’ Depart-
ment,

M. G. W. P. Hart, deuxième secrétaire au ministère des Affaires étrangères
et du Commonwealth,

comme conseillers,
et

la République d’Islande,

La Cour,
ainsi composée,

rend l'arrêt suivant :

1. Par lettre du 14 avril 1972 reçue au Greffe de la Cour le même jour, le
chargé d’affaires de l'ambassade du Royaume-Uni aux Pays-Bas a transmis au
Greffier une requête introduisant une instance contre la F.épublique d’Islande
au sujet d’un différend portant sur Fextension de la compétence islandaise en
matière de pêcheries à laquelle le Gou <rnement islandais se proposait de
procéder.

2. Confor.nément à l’article 40, paragraphe 2, du Statut, la requête a été
immédiatement communiquée au Gouvernement islandais. Conformément
au paragraphe 3 du même article, les autres Etats admis à ester devant la Cour
ont été informés de la requête.

3. Par lettre du 29 mai 1972 reçue au Greffe le 31 mai 1972, le ministre des
Affaires étrangères d’Islande a fait notamment savoir à la Cour que le
Gouvernement islandais n’était pas disposé à lui attribuer compétence et ne
désignerait pas d’agent.
COMPÉTENCE PÊCHERIES (ARRÊT) 5

4. Le 19 juillet 1972, agent du Royaume-Uni a déposé au Greffe une
demande en indication de mesures conservatoires en vertu de l’article 41 du
Statut et de l’article 61 du Règlement de la Cour adopté le 6 mai 1946. Par
ordonnance du 17 août 1972, la Cour a indiqué certaines mesures conserva-
toires en l'affaire et, par une nouvelle ordonnance du 12 juillet 1973, elle a
confirmé que ces mesures, sous les réserves indiquées dans le texte, resteraient
en vigueur jusqu’à ce qu’elle ait rendu son arrêt définitif en l'affaire. Par
lettre du 21 novembre 1973, l’agent du Royaume-Uni a avisé la Cour, en se
référant aux ordonnances des 17 août 1972 et 12 juillet 1973, qu’il avait été
procédé le 13 novembre 1973 à un échange de notes constituant un accord
provisoire «sur les pêcheries dans la zone contestée, en attendant un règlement
du différend au fond et sans préjudice de la position juridique ni des droits de
l’un ou l’autre gouvernement à cet égard ». Copie des notes échangées accom-
pagnait la lettre. Le ministre des Affaires étrangères d'Islande a lui aussi
transmis copie à la Cour sous couvert d’une lettre du [1 janvier 1974. Cet
échange de notes a été enregistré au Secrétariat de l'Organisation des Nations
Unies en application de l'article 102 de la Charte des Nations Unies.

5. Par ordonnance du 18 août 1972, la Cour, considérant qu'il était
nécessaire de régler en premier lieu la question de sa compétence en l'affaire, a
décidé que les premières pièces écrites porteraient sur la question de la com-
pétence de la Cour pour connaître du différend et a fixé la date d'expiration
des délais pour le dépôt du mémoire du Gouvernement du Royaume-Uni et
du contre-mémoire du Gouvernement islandais. Le mémoire du Gouverne-
ment du Royaume-Uni a été déposé dans le délai prescrit et il a été communi-
qué au Gouvernement islandais; le Gouvernement islandais n’a pas déposé de
contre-mémoire. Les Parties ayant été dûment averties, une audience pu-
blique a été tenue le 5 janvier 1973, durant laquelle la Cour a entendu le
conseil du Royaume-Uni plaider sur la question de la compétence de la Cour;
le Gouvernement islandais n’était pas représenté à l’audience.

6. Par arrêt du 2 février 1973, la Cour a dit qu'elle avait compétence pour
connaître de la requête déposée par le Royaume-Uni et statuer sur le fond du
différend.

7. Par ordonnance du 15 février 1973, la Cour a fixé des délais pour le
dépôt des pièces écrites sur le fond, à savoir le 1er août 1973 pour le mémoire
du Gouvernement du Royaume-Uni et le 15 janvier 1974 pour le contre-
mémoire du Gouvernement islandais. Le mémoire du Gouvernement du
Royaume-Uni a été déposé dans le délai prescrit et il a été communiqué au
Gouvernement islandais; le Gouvernement islandais n’a pas déposé de
contre-mémoire.

8. Par lettre du Greffier en date du 17 août 1973, l’agent du Royaume-Uni
a été invité à soumettre à la Cour toutes observations que le Gouvernement
du Royaume-Uni souhaiterait présenter sur la question d’une éventuelle
jonction de la présente instance avec celle que la République fédérale d’Alle-
magne a introduite le 5 juin 1972 contre la République d'Islande (rôle général
no 56); l’agent a été informé que la Cour avait fixé au 30 septembre 1973 la
date d'expiration du délai dans lequel lesdites observations devraient être
soumises. Par lettre du 26 septembre 1973, l'agent du Royaume-Uni a
présenté les observations de son gouvernement sur la question de l'éventuelle
jonction des deux affaires de la compétence en matière de pêcheries. Le
Gouvernement islandais a été informé de l'invitation à présenter des observa-

6
COMPÉTENCE PÊCHERIES (ARRÊT) 6

tions sur une éventuelle jonction adressée au Royaume-Uni, mais il n’a fait
parvenir à la Cour aucun commentaire. Le 17 janvier 1974, la Cour a décidé,
par neuf voix contre cinq, de ne pas joindre la présente affaire à celle que la
République fédérale d'Allemagne a introduite contre la République d’Islande.
La Cour s’est ainsi prononcée parce qu’elle a considéré que, si les questions
juridiques essentielles semblaient identiques dans les deux affaires, i] existait
des divergences quant à la position et aux conclusions des deux demandeurs
et qu'une jonction aurait été contraire à leurs vœux. Elle a décidé de tenir des
audiences publiques se faisant suite immédiatement dans les deux affaires.

9. Les Parties ayant été dûment averties, des audiences publiques ont eu
lieu les 25 et 29 mars 1974, durant lesquelles la Cour a entendu les conseils du
Royaume-Uni plaider sur le fond de l'affaire; le Gouvernement islandais
n’était pas représenté aux audiences. Plusieurs membres de la Cour ont posé
des questions à l’agent du Royaume-Uni pendant et après la procédure orale
et les réponses ont été données soit oralement en audience soit par écrit.
Copie des comptes rendus d’audience ainsi que des questions et des réponses
écrites a été transmise au Gouvernement islandais.

10. Les Gouvernements de la République fédérale d’Allemagne, de
l'Argentine, de l'Australie, de l'Equateur, de l'Inde, de la Nouvelle-Zélande et
du Sénégal ont demandé que les pièces de la procédure écrite en l'affaire
soient tenues à leur disposition conformément à l'article 44, paragraphe 2, du
Règlement de la Cour. Les Parties ayant indiqué qu’elles ne s’y opposaient
pas, il a été décidé de faire droit à ces demandes. En application de l’ar-
ticle 44, paragraphe 3, du Règlement, les pièces de la procédure écrite ont,
avec l’assentiment des Parties, été rendues accessibles au public à dater de
l'ouverture de la procédure orale.

11. Dans la procédure écrite, les conclusions ci-après ont été déposées au
nom du Gouvernement du Royaume-Uni:

dans la requête:

«Le Royaume-Uni demande qu'il plaise à la Cour dire et juger:

a) que la prétention de l'Islande qui se dit en droit d'élargir sa compé-
tence en matière de pêcheries en établissant une zone de compétence
exclusive sur les pêcheries jusqu’à 50 milles marins à partir des lignes
de base mentionnées plus haut n’est pas fondée en droit international
et n’est donc pas valable;

b) que les questions relatives à la conservation des stocks de poisson
dans les eaux qui entourent l'Islande ne sauraient être réglées en droit
international par la décision que l'Islande a prise unilatéralement
d'étendre sa compétence exclusive sur les pêcheries jusqu’à 50 milles
marins à partir desdites lignes de base mais que ces questions peuvent
être réglées entre l'Islande et le Royaume-Uni par des arrangements
conclus entre ces deux pays, avec ou sans la participation des autres
pays intéressés, et soit sous forme d’arrangements réalisés conformé-
ment à la Convention du 24 janvier 1959 sur les pêcheries de l’Atlan-
tique du nord-est, soit sous forme d’arrangements organisant leur
collaboration conformément à la résolution du 26 avril 1958 sur les
situations spéciales touchant les pêcheries côtières, soit encore sous
forme d’arrangements qui seraient convenus entre eux et qui don-
neraient effet aux droits et intérêts constants des deux pays dans les
pêcheries des eaux en question.»
COMPÉTENCE PÊCHERIES (ARRÊT) 7

dans le mémoire sur le fond:

«Le Gouvernement du Royaume-Uni demande qu’il plaise à la Cour
dire et juger:

a) que la prétention de l'Islande d’avoir droit à une zone de compétence
exclusive sur les pêcheries jusqu’à 50 milles marins à partir des lignes
de base tracées autour de ses côtes est sans fondement en droit inter-
national et n’est pas valable;

b) que, vis-à-vis du Royaume-Uni, l'Islande n'est pas en droit d'établir
unilatéralement une zone de compétence exclusive sur les pêcheries
au-delà des limites convenues dans l'échange de notes de 1961;

c) que l'Islande n'est pas en droit d’exclure unilatéralement les navires
de pêche britanniques de la région de la haute mer située au-delà des
limites convenues dans l'échange de notes de 1961 ni d'imposer uni-
latéralement des restrictions aux activités de ces navires dans ladite
région;

d) que les actes du Gouvernement islandais tels que ceux qui sont
évoqués dans la cinquième partie du présent mémoire, c'est-à-dire
les entraves apportées, par la force ou par la menace de l'emploi de la
force, aux activités des navires de pêche britanniques opérant dans
ladite région de la haute mer, sont illicites et que l'Islande a lobliga-
tion d’indemniser de ce chef le Royaume-Uni (la nature et le montant
de cette réparation devant être établis, à défaut d'accord entre les
Parties, de la manière que la Cour pourra indiquer}; et

e) que, dans la mesure où il est fait état, pour des motifs de conservation
corroborés par des preuves scientifiques dûment attestées, de la
nécessité d'appliquer des restrictions aux activités de pêche dans
ladite partie de la haute mer, l'Islande et le Royaume-Uni ont
l'obligation d'examiner ensemble et de bonne foi (soit bilatéralement,
soit de concert avec d'autres Etats intéressés et en recourant soit à de
nouveaux arrangements, soit aux organes qui existent déja pour
assurer la collaboration internationale dans ces domaines, comme la
Commission des pêcheries de l'Atlantique du nord-est) la réalité et
l'étendue de cette nécessité, ainsi que l'obligation d'engager des
négociations en vue d'instaurer pour les pêcheries de la région un
régime qui, compte étant dûment tenu des intérêts des autres Etats,
garantisse à l'Islande, relativement aux restrictions qui apparaitraient
nécessaires, ainsi qu'il est dit plus haut, une situation préférentielle
conforme à sa position d'Etat spécialement tributaire desdites
pêcheries, et qui assure également au Royaume-Uni une situation
conforme à ses intérêts traditionnels et à ses droits acquis sur lesdites
pêcheries, ainsi qu'à sa situation actuelle de dépendance à l’égard de
ces pêcheries.»

12. A l’audience du 25 mars 1974, la Cour a été informée que, eu égard à la
conclusion de l'accord provisoire constitué par l'échange de notes susmen-
tionné du 13 novembre 1973, le Gouvernement du Royaume-Uni avait décidé
de ne pas maintenir la conclusion d) formulée dans son mémoire. A l'issue de la
procédure orale, des conclusions écrites ont été déposées au Greffe au nom du
Gouvernement du Royaume-Uni; ces conclusions étaient identiques à celles
qui figuraient dans le mémoire et sont reproduites ci-dessus, à cela près que
la conclusion d) était omise et que la conclusion e) devenait en conséquence
la conclusion d).
COMPÉTENCE PÊCHERIES (ARRÊT) 8

13. Aucune pièce écrite n’a été déposée par le Gouvernement islandais, qui
n’était pas non plus représenté à la procédure orale, et aucune conclusion n’a
donc été prise en son nom. Toutefois l’attitude du Gouvernement islandais a
été définie dans la lettre précitée du ministre des Affaires étrangères d’Islande
en date du 29 mai 1972, à savoir que le 14 avril 1972 (date du dépôt de la
requête) la Cour ne pouvait trouver dans son Statut aucun fondement pour
lexercice de sa compétence en l’affaire et que le Gouvernement islandais
n'était pas disposé à lui attribuer compétence. Après que, par son arrêt du
2 février 1973, la Cour se fut déclarée compétente pour statuer sur le fond du
différend, le ministre des Affaires étrangères d'Islande lui a fait savoir ce qui
suit par lettre du 11 janvier 1974:

« Au sujet du délai fixé par la Cour pour le dépôt de contre-mémoires
par le Gouvernement islandais, j’ai honneur de porter à votre connais-
sance que la position du Gouvernement islandais en ce qui concerne les
instances reste inchangée et que, par conséquent, aucun contre-mémoire
ne sera déposé. Pour autant, le Gouvernement islandais n’accepte ni
n’admet aucun des faits énoncés, ni aucune des allégations ou thèses
juridiques présentées dans les mémoires qu’ont déposés les Parties in-
téressées. »

14. L'Islande n’a pris part à aucune phase de la présente instance. Par
sa lettre précitée du 29 mai 1972, le Gouvernement Islandais a informé
la Cour qu'il considérait l'échange de notes intervenu entre lui-même
et le Gouvernement du Royaume-Uni le 11 mars 1961 comme caduc;
qu’à son avis la Cour ne pouvait trouver dans son Statut aucun fonde-
ment pour l'exercice de sa compétence en l'affaire; que, considérant que
les intérêts vitaux du peuple islandais étaient en jeu, il n’était pas disposé
à attribuer à la Cour compétence dans une affaire qui concernerait
l'étendue des pêcheries islandaises; et qu'il ne serait pas désigné d'agent
pour représenter le Gouvernement islandais. Ultérieurement, le Gouver-
nement islandais ne s’est pas présenté devant la Cour à l'audience pu-
blique du 1er août 1972 consacrée à la demande en indication de mesures
conservatoires introduite par le Royaume-Uni; il n’a pas non plus déposé
de pièces écrites, ni comparu devant la Cour durant la procédure posté-
rieure concernant la compétence de la Cour pour connaître du différend.
Malgré l’arrêt du 2 février 1973 par lequel la Cour se déclarait compétente
pour connaître de la requête du Royaume-Uni et statuer sur le fond du
différend, le Gouvernement islandais n’a pas changé d’attitude quant à
la suite de l’instance. Dans sa lettre du 11 janvier 1974 il a informé la
Cour qu’il ne déposerait pas de contre-mémoire. I] n'a pas en effet soumis
de pièce écrite et n’a pas comparu devant la Cour aux audiences publiques
consacrées au fond du différend. Ayant, lors de ces audiences, attiré
l'attention sur le fait qu'aucun représentant du défendeur ne se trouvait

9
COMPÉTENCE PÊCHERIES (ARRÊT) 9

devant la Cour, le conseil du Royaume-Uni a rappelé l’article 53 du
Statut et a présenté en terminant les conclusions finales du Royaume-Uni
sur le fond du différend, afin que la Cour se prononce.

15. La Cour est donc dans la situation envisagée à l’article 53, para-
graphe 1, de son Statut, qui dispose: «Lorsqu’une des parties ne se pré-
sente pas, ou s’abstient de faire valoir ses moyens, l’autre partie peut
demander à la Cour de lui adjuger ses conclusions.» Le paragraphe 2 de
cet article ajoute toutefois: «La Cour, avant d’y faire droit, doit s'assurer
non seulement qu’elle a compétence aux termes des articles 36 et 37, mais
que les conclusions sont fondées en fait et en droit. »

16. La présente affaire est axée essentiellement sur des questions de
droit international et les faits que la Cour doit examiner pour statuer sur
les conclusions du demandeur ou bien ne sont pas controversés ou bien
sont attestés par des documents. Ceux-ci émanent en partie du Gouver-
nement islandais, n’ont fait l’objet d’aucune contestation particulière et
leur exactitude ne semble pas devoir soulever de doutes. Certes le Gouver-
nement islandais a déclaré dans sa lettre précitée du 11 janvier 1974 qu'il
«n'accepte ni n’admet aucun des faits énoncés, ni aucune des allégations
ou thèses juridiques présentées dans les mémoires qu'ont déposés les
Parties intéressées » (les italiques sont de la Cour). Mais cette déclaration
de non-acceptation et de non-acquiescement, formulée en termes géné-
raux, ne saurait suffire à remettre en question des faits qui semblent
corroborés par des documents et ne saurait modifier ni la position de la
partie demanderesse ni celle de la Cour, qui reste tenue d’appliquer les
dispositions de l’article 53 du Statut.

17. Il est regrettable que le Gouvernement islandais ne se soit pas
présenté pour exposer ses objections ou formuler ses observations au
sujet des arguments et des thèses juridiques du demandeur. La Cour, en
tant qu’organe judiciaire international, n’en est pas moins censée cons-
tater le droit international et, dans une affaire relevant de l’article 53 du
Statut comme dans toute autre, est donc tenue de prendre en considéra-
tion de sa propre initiative toutes les règles de droit international qui
seraient pertinentes pour le règlement du différend. La Cour ayant pour
fonction de déterminer et d'appliquer le droit dans les circonstances de
chaque espèce, la charge d'établir ou de prouver les règles de droit inter-
national ne sauraient être imposée à l'une ou l’autre Partie, car le droit
ressortit au domaine de la connaissance judiciaire de la Cour. Pour
préciser le droit applicable à la présente affaire, la Cour a examiné non
seulement les arguments juridiques développés par le demandeur mais
aussi ceux qui étaient exposés dans les diverses communications à elle
adressées par le Gouvernement islandais et dans des documents qui lui
ont été présentés. La Cour a donc tenu Compte de la position juridique de
chacune des Parties. Elle a été aidée en outre par les réponses que le
demandeur a données, oralement et par écrit, aux questions posées par des
membres de la Cour pendant la procédure orale ou immédiatement après.

10
COMPÉTENCE PÊCHERIES (ARRÊT) 10

Il convient de souligner qu’en appliquant l’article 53 du Statut en l'espèce
la Cour a fait preuve d’une particulière circonspection et d’une attention
toute spéciale, étant donné l’absence de l'Etat défendeur.

18. En conséquence, aux fins de l’article 53 du Statut, la Cour se
considère en possession des éléments dont elle a besoin pour dire si les
conclusions du demandeur sont bien fondées en fait et en droit, et c’est
ce qu’elle doit faire maintenant. Cependant, avant de poursuivre, elle
croit devoir rappeler brièvement l'historique du présent différend.

* *

19. En 1948 PAlthing (Parlement islandais) a adopté une loi intitulée
«Loi concernant la conservation scientifique des pécheries du plateau
continental» où figuraient notamment les dispositions suivantes:

«Article premier

Le ministère des Pêcheries établira par voie de règlement, dans les
limites du plateau continental islandais, des zones de conservation
définies dans lesquelles les pêcheries seront intégralement réglemen-
tées et contrôlées par l'Islande, étant entendu toutefois que les
mesures de conservation actuellement en vigueur ne seront en
aucune façon réduites. Le ministère preridra en outre les règlements
nécessaires afin de protéger les lieux de pêche à l’intérieur desdites
zones...

Article 2

Les règlements pris en vertu de l’article premier de la présente loi
ne seront mis en application que dans la mesure compatible avec
les accords avec d’autres pays auxquels l'Islande est ou pourrait
devenir partie.»

20. Le Gouvernement islandais a expliqué la loi de 1948 dans l'exposé
des motifs qui accompagnait le projet de loi soumis à l’Althing, disant
notamment :

«On sait que l’économie de l’Islande repose presque uniquement
sur la pêche au voisinage de ses côtes. C’est la raison pour laquelle
le peuple islandais s’est vivement inquiété de lappauvrissement
progressif des lieux de pêche. Autrefois, lorsque les engins de pêche
étaient beaucoup moins perfectionnés qu'aujourd'hui, la question
se posait sous un jour différent et le droit de réserver à l'Islande
l'exclusivité de la pêche au voisinage de ses côtes s'exerçait beaucoup
plus loin que ne l’admet la pratique généralement adoptée depuis
1900. I] semble cependant évident qu’il faudrait accroître les mesures
de protection des pêcheries en fonction de l'efficacité grandissante
des engins de pêche.
COMPÉTENCE PÊCHERIES (ARRÊT) II

Pour ce qui est de la compétence des Etats sur les lieux de péche,
deux méthodes ont été adoptées. Certains Etats ont procédé a la
détermination des limites de leurs eaux territoriales, en particulier du
point de vue de la péche. D’autres, en revanche, ont laissé ouverte
la question des eaux territoriales, se contentant d’affirmer leur droit
exclusif sur les pêcheries sans se référer à la mer territoriale. De ces
deux méthodes, c’est la seconde qui semble la plus naturelle, compte
tenu du fait que certaines considérations découlant de la notion
d’«eaux territoriales» n’ont aucun rapport avec la question d’un
droit de pêche exclusif et qu’il y a donc des inconvénients sérieux à
examiner ensemble les deux questions. »

21. A propos de l’article 2 de la loi de 1948, l'exposé des motifs faisait
état de la Convention anglo-danoise de 1901 qui s’appliquait aux pêche-
ries dans les eaux entourant l'Islande et fixait à 3 milles la limite du droit
de pêche exclusif, 1] mentionnait cet instrument qui pouvait être dénoncé
par l’une ou l’autre partie moyennant un préavis de deux ans parmi les
accords internationaux avec lesquels toute réglementation promulguée
conformément à la loi devrait être compatible, aussi longtemps qu'il
resterait en vigueur. L’année suivante, le 3 octobre 1949, le Gouvernement
islandais a notifié son intention de dénoncer la convention, si bien que
celle-ci a cessé d’être en vigueur le 3 octobre 1951, à l'expiration du délai
prescrit de deux ans. En outre, la Cour avait entre-temps rendu son
arrêt dans l'affaire des Pécheries (C.I1.J. Recueil 1951, p. 116) entre le
Royaume-Uni et la Norvège, où elle reconnaissait la validité du système
des lignes de base droites que la Norvège appliquait au large de ses côtes.
Au début de 1952, l’Islande a informé le Royaume-Uni de son intention
d'adopter une nouvelle réglementation de Ja pêche, conformément à la
loi de 1948. Le 19 mars 1952 elle a promulgué un règlement qui prévoyait
une zone de pêche dont la limite extérieure était constituée par une ligne
tracée à 4 milles au large des lignes de base droites joignant les points
extrêmes des côtes, îles et rochers et les points situés à l'ouverture des
baies, avec pour effet d'interdire toute pêche aux navires étrangers dans
cette zone.

22. Le règlement de 1952 sur la pêche a soulevé les protestations du
Royaume-Uni contre la prétention de l'Islande à une limite de 4 milles et
certains aspects du système islandais de lignes de base droites, que le
Royaume-Uni considérait comme allant au-delà des principes consacrés
par la Cour dans l'affaire des Pécheries. Après plusieurs tentatives visant
à résoudre ce différend, un modus vivendi a été réalisé en 1956, en vertu
duquel lislande ne devait procéder à aucun élargissement de sa zone de
pêche avant que l’Assemblée générale des Nations Unies n’examine cette
année-là le rapport de la Commission du droit international sur le droit
de la mer. Les débats de l'Assemblée générale ont abouti à la convocation,
à Genève, en 1958, de la première Conférence des Nations Unies sur le
droit de la mer.

12
COMPÉTENCE PÊCHERIES (ARRÊT) 12

23. N’étant parvenue à un accord ni sur la limite de la mer territo-
riale, ni sur la zone de pêche exclusive, la conférence de 1958 a adopté
une résolution priant l’Assemblée générale d'étudier l’opportunité de
convoquer une deuxième Conférence sur le droit de la mer spécialement
chargée d'examiner ces questions. A la suite de la conférence de 1958,
l'Islande a annoncé le 1* juin 1958 son intention de réserver exclusivement
aux pêcheurs islandais le droit de pêcher dans une zone s’étendant jusqu’à
12 milles des lignes de base et d’élargir aussi la zone de pêche en modifiant
ces lignes de base, puis a promulgué le 30 juin 1958 un nouveau « Régle-
ment relatif aux limites de pêche au large de l'Islande». L’article premier
portait la nouvelle limite de pêche au large de l'Islande à 12 milles à
partir de nouvelles lignes de base définies dans ledit article et l’article 2
interdisait toute pêche aux navires étrangers à l’intérieur de cette nouvelle
limite. L'article 7 déclarait expressément que le règlement était promulgué
conformément à la loi de 1948 concernant la conservation scientifique
des pêcheries du plateau continental.

24. Le Royaume-Uni n’a pas reconnu la validité de ce nouveau règle-
ment et ses navires ont continué à pratiquer la pêche à l’intérieur de la
limite des 12 milles, ce qui a causé nombre d’incidents sur les terrains de
pêche. Diverses tentatives ont été faites pour régler le différend par voie
de négociation, mais le litige est néanmoins resté sans solution. Le 5 mai
1959 l’Althing a adopté une résolution en la matière, où il était dit
notamment:

«VAlthing proclame qu’il considère que l’Islande a incontestable-
ment le droit de fixer les limites des pécheries 4 une distance de 12
milles, que /e droit de [’Islande sur toute la zone du plateau continental
doit être reconnu conformément à la politique consacrée par la loi de
1948 concernant la conservation scientifique des pêcheries du plateau
continental, et qu’il n’est pas question de fixer les limites des pêcheries
à une distance de moins de 12 milles des lignes de base tracées autour
de l’Islande». (Les italiques sont de la Cour.)

La résolution souligne donc que la limite des 12 milles fixée par le régle-
ment de 1958 n’était qu’un nouveau pas de la part de I’Islande vers son
objectif qui était d’étendre sa zone de péche a l’ensemble de son plateau
continental.

25. Après la deuxième Conférence des Nations Unies sur le droit de
la mer, tenue en 1960, le Royaume-Uni et l'Islande ont entamé une série
de négociations en vue de régler leurs divergences sur la limite de péche
des 12 milles et les lignes de base revendiquées par l'Islande dans son
règlement de 1958. Selon les comptes rendus des négociations qui ont
été établis et portés à la connaissance de la Cour par le demandeur, les
représentants de l'Islande ont rappelé, dans leur déclaration introductive,
les propositions qui avaient été soumises à la Conférence de 1960 sur le
droit de la mer au sujet des droits préférentiels et l’appui très large qui
leur avait été accordé, et ils ont soutenu que l'Islande, en tant que pays se
trouvant dans une situation spéciale, «devrait bénéficier d’un traitement

13
COMPÉTENCE PÊCHERIES (ARRÊT) 13

préférentiel même au-delà de 12 milles». Les discussions ont également
porté sur des mesures de conservation en matière de pêche au-delà de la
limite des 12 milles, y compris la possibilité de réserver certains secteurs à
la pêche islandaise mais, bien que les représentants du Royaume-Uni
aient reconnu que «l'Islande est un pays dans une «situation spéciale »,
aucun accord n’a été réalisé sur les pêcheries au-delà de la limite des
12 milles. Lors de ces entretiens, le Royaume-Uni a insisté pour recevoir
des assurances concernant l’élargissement futur de la juridiction de
lIslande sur ses pêcheries et une clause compromissoire a alors été incor-
porée à l'échange de notes dont les Parties sont convenues le 11 mars 1961.

26. Les dispositions de fond de l’accord, énoncées dans la note prin-
cipale adressée par le Gouvernement islandais au Gouvernement du
Royaume-Uni, sont les suivantes:

1) Le Gouvernement du Royaume-Uni n’élèvera plus d’objection contre
la zone de pêche s’étendant autour de l'Islande sur une largeur de
12 milles à partir de certaines lignes de base qui ne sont acceptées
qu'aux fins de la délimitation de cette zone.

2) A cette fin le Royaume-Uni accepte les lignes de base définies dans le
règlement de 1958 sous réserve de quatre modifications.

3) Pendant trois ans à compter de la date de l’échange de notes, I’Islande
ne Ss’opposera pas à ce que des navires du Royaume-Uni pêchent dans
certains secteurs déterminés et pendant certains mois spécifiés de
l'année.

4) En revanche, pendant cette période de trois ans, les navires du
Royaume-Uni ne pêcheront pas dans sept secteurs déterminés de la
moitié extérieure (d’une largeur de 6 milles) de la zone de 12 milles.

5) L'Islande «continuera de s’employer à mettre en œuvre la résolution
de l’Althing en date du 5 mai 1959 relative à l’élargissement de la
juridiction sur les pêcheries autour de l’Islande, mais notifiera six mois
à l’avance au Gouvernement du Royaume-Uni toute mesure en ce
sens; au cas où surgirait un différend en la matière, la question sera
portée, à la demande de l’une ou l’autre partie, devant la Cour inter-
nationale de Justice ».

Dans la note envoyée en réponse à l’Islande, le Royaume-Uni a souligné
que:

«étant donné que la nation islandaise est exceptionnellement tribu-
taire des pêcheries côtières pour sa subsistance et son développement
économique et sans préjudice des droits du Royaume-Uni, confor-
mément au droit international, à l’égard des Etats tiers, les disposi-
tions de la note de Votre Excellence rencontrent l’agrément du
Royaume-Uni et ... le différend se trouve donc réglé dans les
conditions indiquées dans ladite note ».

27. Le 14 juillet 1971 le Gouvernement islandais a publié une déclara-
tion de politique générale où il était dit notamment:

14
COMPETENCE PECHERIES (ARRÊT) 14

« Que les accords sur la compétence en matiére de pécheries conclus
avec le Royaume-Uni et la République fédérale d’Allemagne pren-
dront fin et qu’une décision prenant effet le {er septembre 1972 au
plus tard sera adoptée sur le report des limites de la zone de pêche à
une distance de 50 milles marins à partir des lignes de base.»

Le Gouvernement du Royaume-Uni a réagi en appelant l’attention de
l'Islande, dans un aide-mémoire du 17 juillet 1971, sur les dispositions de
l'échange de notes de 1961 concernant le droit de l’une ou l’autre Partie
de porter devant la Cour toute question relative à un élargissement de la
zone de pêche islandaise. Tout en réservant tous ses droits, le Royaume-
Uni a souligné que l'échange de notes ne saurait être dénoncé ou révoqué
unilatéralement. Des pourparlers entre les deux pays ont suivi, au cours
desquels aucun accord n’a été réalisé; dans un aide-mémoire du 31 août
1971, l'Islande a déclaré qu'à son avis la disposition sur le recours au
règlement judiciaire avait entièrement atteint son but et son objet et
qu'elle considérait maintenant comme essentiel d'étendre sa zone de
compétence exclusive sur les pêcheries autour de ses côtes de manière à
inclure les espaces maritimes situés au-dessus du plateau continental.
L'Islande a ajouté que la nouvelle délimitation, dont le tracé exact serait
précisé à une date ultérieure, entrerait en vigueur le 1°’ septembre 1972
au plus tard et elle s’est déclarée disposée à poursuivre les conversations
«afin d’aboutir à une solution pratique des problèmes en cause».

28. Dans sa réponse en date du 27 septembre 1971, le Royaume-Uni a
tenu à noter qu’à son avis «un tel élargissement de la zone de pêche
entourant l'Islande n'aurait aucun fondement en droit international ». Il
a contesté l’affirmation de l'Islande selon laquelle la disposition sur le
recours au règlement judiciaire des différends relatifs à l'élargissement de
la juridiction sur les pêcheries avait entièrement atteint son but et son
objet et il a une fois de plus réservé tous les droits qui découlaient pour
lui de cette disposition. En méme temps, il s’est déclaré prét 4 entamer de
nouveaux entretiens exploratoires sans préjudice de sa position juridique.
En novembre 1971 le Royaume-Uni et l’Islande ont eu des conversations
au cours desquelles la délégation britannique a exprimé l’avis qu’un
accord sur la limitation des prises permettrait à l'Islande d’atteindre ses
objectifs. Pendant d’autres entretiens qui se sont déroulés en janvier 1972,
le Royaume-Uni s’est déclaré prêt à négocier tous arrangements relatifs à
la limitation des prises dont la nécessité serait scientifiquement prouvée,
et où seraient reconnus les besoins prioritaires résultant pour l'Etat
riverain de sa dépendance à l’égard des pêcheries. I] a proposé en outre, a
titre de mesure provisioire en attendant l'élaboration d’un arrangement
multilatéral, de limiter à 185 000 tonnes ses prises annuelles de poissons
démersaux dans les eaux islandaises. Le Gouvernement islandais ne s’est
cependant pas déclaré disposé à poursuivre les négociations sur cette
base.

29. Le 15 février 1972 l’Althing a adopté une résolution où il rappelait
la politique fondamentale du peuple islandais selon laquelle le plateau

15
COMPÉTENCE PÊCHERIES (ARRÊT) 15

continental de l'Islande et les eaux surjacentes étaient sous la juridiction
de l'Islande. Il réaffirmait que les dispositions de l’échange de notes de
1961 n’étaient plus obligatoires pour I’Islande et stipulait notamment ce
qui suit:

«tl. Les limites des pêcheries seront reportées à 50 milles des lignes
de base autour du pays, et prendront effet le 1° septembre 1972
au plus tard.

3. Les efforts tendant à résoudre les problèmes soulevés par
l'élargissement seront poursuivis, lors d’entretiens avec les Gou-
vernements du Royaume-Uni et de la République fédérale
d'Allemagne.

4. La surveillance effective des stocks de poisson de la zone islan-
daise continuera d'être assurée avec le concours de spécialistes
de la biologie marine et les mesures nécessaires seront prises pour
protéger les stocks et certaines zones particulières de manière à
prévenir des prises excessives. »

Dans un aide-mémoire du 24 février 1972, le ministre des Affaires
étrangères d'Islande a notifié officiellement à l'ambassadeur du Royaume-
Uni a Reykjavik l'intention de son gouvernement de donner effet à cette
résolution.

30. Dans un aide-mémoire du 14 mars 1972, le Royaume-Uni a pris
note de la décision de l'Islande d'adopter une nouvelle réglementation,
réaffirmé qu’à son avis «un tel élargissement de la zone de pêche entourant
l'Islande n’aurait aucun fondement en droit international » et rejeté la
thèse du Gouvernement islandais selon laquelle l’échange de notes n’était
plus en vigueur. De plus le Royaume-Uni a aussi informé officiellement
le Gouvernement islandais que la Cour internationale de Justice serait
prochainement saisie d’une requête en application de l’échange de notes;
le Gouvernement britannique a déclaré qu’il était cependant disposé à
poursuivre des discussions avec l'Islande pour «convenir d’arrangements
pratiques satisfaisants applicables pour la durée de la procédure devant
la Cour internationale de Justice ». Le 14 avril 1972 le Royaume-Uni a
déposé au Greffe la requête portant la présente affaire devant la Cour.

31. Dans l’espoir d'aboutir à des arrangements pratiques instaurant
un régime provisoire qui s’appliquerait tant que le différend ne serait pas
réglé, des représentants des deux pays ont entamé peu après une série de
négociations qui se sont poursuivies en mai, juin et juillet 1972 et au cours
desquelles ont été discutées différentes propositions concernant la limita-
tion des prises, la limitation de l’effort de pêche, les restrictions selon les
zones ou les saisons qui s’imposeraient aux navires britanniques. Le
12 juillet ces négociations n'avaient pas encore permis d'aboutir à un
accord sur un régime provisoire et la délégation islandaise a annoncé que
son gouvernement promulguerait le 14 juillet 1972 un nouveau règlement
interdisant à tous les navires étrangers de pêcher à l’intérieur de la limite
des 50 milles à partir du 1° septembre 1972. La délégation du Royaume-

16
COMPÉTENCE PÊCHERIES (ARRÊT) 16

Uni a répondu qu’elle était disposée à poursuivre les négociations rela-
tives à un régime provisoire mais qu’elle réservait les droits du Royaume-
Uni au-delà de la limite des 12 milles et demanderait à la Cour d’indiquer
par ordonnance des mesures conservatoires. Le nouveau règlement
promulgué le 14 juillet 1972 portait les limites de pêche de l'Islande à
50 milles à compter du 1° septembre 1972 et, dans son article 2, inter-
disait toute péche aux navires étrangers a l’intérieur de ces limites. En
conséquence, le 19 juillet 1972, le Gouvernement du Royaume-Uni a
déposé une demande en indication de mesures conservatoires.

32. Le 11 août 1972 le ministère des Affaires étrangères d’Islande a
adressé une note à l'ambassade du Royaume-Uni à Reykjavik, où le
Gouvernement islandais réaffirmait l'intérêt qu’il avait à ce que des droits
préférentiels lui soient reconnus dans la région, question que la délégation
islandaise auprès de la Commission des pêcheries de l’Atlantique du
nord-est avait déjà soulevée en 1967. Dans un mémorandum présenté à
la cinquième réunion de cette commission, la délégation islandaise avait
souligné la nécessité d’étudier l’ensemble du problème de la limitation
de l’effort de pêche dans les eaux islandaises au moyen, par exemple, d’un
système de contingentement où la situation prioritaire de l’Islande serait
respectée, conformément aux principes reconnus sur le plan international
en ce qui concerne les besoins prioritaires des Etats riverains dont la
population est essentiellement tributaire, pour vivre, des ressources en
question. La note du 11 août 1972 rappelait ce qui suit:

«Les représentants de l’Islande ont souligné avant tout qu’ils
attacheraient de l’importance à recevoir, du côté britannique, des
réponses positives sur deux points fondamentaux:

1. La reconnaissance de droits préférentiels aux navires islandais
pour ce qui est de la pêche au-delà de la limite des 12 milles.

2. Le fait que les autorités islandaises devraient avoir pleinement
le droit et être en mesure d’appliquer le règlement pris en ce qui
concerne la pêche à l’intérieur de la limite des 50 milles. »

Ainsi, alors même que l'Islande invoquait des droits préférentiels et que
le demandeur était disposé à les lui reconnaître, des divergences fonda-
mentales subsistaient sur l’étendue et la portée de ces droits ainsi que sur
les méthodes de mise en œuvre et d’application. Il ne fait guère de doute
que ces divergences de vues constituaient certains des «problèmes
soulevés par l'élargissement » que la résolution de l’Althing du 15 février
1972 avait chargé le Gouvernement islandais de s’efforcer de résoudre.
33. Le 17 août 1972 la Cour a rendu une ordonnance en indication de
mesures conservatoires où elle indiquait notamment qu’en attendant
l’arrêt définitif en l'affaire l'Islande devait s’abstenir de toute mesure
visant à appliquer le règlement du 14 juillet 1972 aux navires immatriculés
au Royaume-Uni et pêchant au-delà de la zone de pêche de 12 milles et
que le Royaume-Uni devait limiter à 170 000 tonnes les prises annuelles
de ses navires dans la zone maritime islandaise. Le fait que le Royaume-

17
COMPÉTENCE PÊCHERIES (ARRÊT) 17

Uni s’est conformé aux mesures visant la limitation des prises indiquées
dans l'ordonnance de la Cour n’a été ni mis en doute ni contesté. En
revanche, l'Islande, contrairement aux mesures indiquées par la Cour, a
commencé à appliquer le nouveau règlement à l’encontre des navires du
Royaume-Uni peu après le 1% septembre 1972, date à laquelle ce
règlement est entré en vigueur. En outre, lorsque le Royaume-Uni a
indiqué 4 l’Isiande en août 1972 qu’à son avis tout règlement qui inter-
viendrait entre les Parties au sujet du régime provisoire devait être com-
patible avec l'ordonnance de la Cour, l'Islande a répondu le 30 août
qu’elle ne considérait pas l'ordonnance comme ayant un effet obligatoire
à son égard puisque «la Cour n’était pas compétente en l’espèce ».

34, Dans son arrêt du 2 février 1973, la Cour s’est declarée compétente
pour connaître de ia requête et statuer sur le fond du différend. Toutefois,
même après que la Cour eut rendu cet arrêt, l'Islande a poursuivi ses
efforts en vue d’appliquer la limite des 50 milles à ’encontre des navires
britanniques et, ainsi qu’il ressort de la lettre précitée du 11 janvier 1974
adressée à la Cour par le ministre des Affaires étrangères d’Islande, elle a
continué de nier la compétence de la Cour pour connaître du différend.

35. Les négociations en vue de parvenir à un arrangement provisoire
ont cependant repris entre les deux pays et se sont poursuivies par inter-
mittence en 1972 et 1973. Entre-temps les incidents entre navires britan-
niques et islandais se sont multipliés sur les lieux de pêche et des entretiens
entre les Premiers ministres des deux pays, qui ont eu lieu en 1973, ont
finalement abouti à la conclusion d’un «accord provisioire au sujet du
différend concernant les pêcheries » constitué par un échange de notes en
date du 13 novembre 1973.

36. Les modalités de l’accord étaient énoncées dans la note islandaise
qui, après s’être référée aux conversations qui avaient eu lieu, indiquait:

«Lors de ces conversations les arrangements suivants, qui se
fondent sur des prises annuelles de poisson par les navires britan-
niques estimées à 130 000 tonnes métriques environ, ont été mis au
point en vue d’un accord provisoire sur les pêcheries dans la zone
contestée, en attendant un règlement du différend au fond et sans
préjudice de la position juridique ni des droits de l’un ou l’autre
gouvernement à cet égard. »

La note spécifiait ensuite les arrangements applicables aux activités de
pêche des navires du Royaume-Uni dans la zone litigieuse puis le para-
graphe 7 stipulait:

«L'accord sera valable deux ans à partir de ce jour. Son expiration
18
COMPÉTENCE PÊCHERIES (ARRÊT) 18

ne modifiera pas la position juridique de l’un ou l’autre gouverne-
ment en ce qui concerne le fond du différend. »

La note se terminait par la proposition formelle, dont l’acceptation était
confirmée dans la réponse du Royaume-Uni, que l’échange de notes
«constitue entre nos deux pays un accord provisoire».

37. L'accord provisioire ne mentionnait pas expressément la procédure
engagée devant la Cour et il n’y était pas question d’une renonciation du
Royaume-Uni ou de PIslande à quelque prétention que ce soit portant
sur les points controversés. On y soulignait au contraire que l’accord était
provisoire, qu’il concernait les pêcheries dans la zone litigieuse, qu’il
était conclu en attendant le règlement du différend au fond et sans pré-
Judice de la position juridique ni des droits de l’un ou l’autre gouverne-
ment relativement au fond du différend. Vu ces réserves, il est clair que
le différend subsiste, que son règlement définitif est considéré comme
devant encore intervenir et qu’entre-temps les Parties maintiennent leurs
droits et leurs prétentions juridiques ainsi que leurs positions respectives.
On ne peut donc qualifier l’accord provisoire d'accord relatif à une
extinction progressive, ce qui vise un arrangement en vertu duquel les
deux Parties acceptent la disparition, échelonnée sur un nombre d’années
limité, des droits de pêche de l’une d’elles. On ne saurait interpréter
Paccord provisoire comme interdisant au demandeur de poursuivre son
instance devant la Cour ou comme lui imposant des limitations à cet
égard. D’après son texte même, il ne visait pas à modifier la position
juridique ni jes droits de l’un ou l’autre pays par rapport à la procédure
en cours. C'était bien ainsi que le Royaume-Uni l’entendait, comme
le confirme une déclaration faite par son Premier ministre devant la
Chambre des Communes le jour de la conclusion de l’accord provisioire:
«Notre position devant la Cour internationale de Justice demeure
exactement la même qu'avant, et l'accord est sans préjudice de la cause
de l’un ou l’autre pays.» Pour sa part, le Gouvernement islandais a
déclaré dans la lettre précitée du 11 janvier 1974:

«Cet accord est dans la ligne de la politique du Gouvernement
islandais qui tend à résoudre les difficultés pratiques que l’application
de la loi de 1948 et de la résolution de l’Althing du 14 février 1972
pose à l’industrie de la pêche au chalut britannique en ce qu’il prévoit
une période d’adaptation de deux ans. L'accord en question contri-
bue aussi à réduire la tension provoquée par la présence d’unités
navales britanniques armées en deçà de 50 milles.»

38. A la différence de l’échange de notes de 1961, l'accord provisoire
de 1973 ne se présente pas comme un «règlement » du différend et,
indépendamment du fait que sa durée est limitée, il a nettement le carac-
tère d’un arrangement temporaire conclu sans préjudice des droits des
Parties; il ne comporte non plus aucune renonciation de la part de l’une
ou de l’autre à ses prétentions portant sur les points en litige. Le deman-
deur n’a pas manifesté l’intention de retirer l’affaire ou de se désister.

19
COMPÉTENCE PÊCHERIES (ARRÊT) 19

Ayant pour premier devoir de s’acquitter de sa fonction judiciaire, la
Cour ne doit pas refuser de statuer pour la simple raison que, tout en
maintenant leurs positions juridiques, les Parties ont conclu un accord
ayant notamment pour objet de prévenir la continuation d'incidents.
Quand, par sun ordonnance du 12 juillet 1973, la Cour a décidé de
confirmer que les mesures conservatoires indiquées en l’affaire resteraient
en vigueur jusqu’à ce qu’elle ait rendu son arrêt définitif, elle savait que
des négociations s'étaient déroulées entre les Parties en vue d’aboutir à
un arrangement provisoire, et elle a dit expressément que «les mesures
provisoires indiquées par la Cour et confirmées par la présente ordon-
nance n’excluent pas que les gouvernements intéressés puissent parvenir
à un arrangement provisoire...» (Compétence en matière de pêcheries
(Royaume-Uni c. Islande), mesures conservatoires, ordonnance du 12 juillet
1973, C.I.J. Recueil 1973, p. 303, par. 7).

39. En réponse aux questions d’un membre de la Cour, ie conseil du
Royaume-Uni a déclaré que l’accord provisoire, en tant que traité en
vigueur, régit les relations entre les deux pays pour ce qui est de la pêche
britannique dans les zones qu’il spécifie. Dans la conception du Royaume-
Uni, l'arrêt de la Cour énoncerait les règles de droit international coutu-
mier applicables entre les Parties et définirait leurs droits et obligations
respectifs mais ne remplacerait pas complètement, ni avec effet immédiat,
Paccord provisoire qui demeurerait un traité en vigueur. Dans la mesure
où l'arrêt aborderait des aspects laissés en dehors de l’accord provisoire,
il aurait, selon le Royaume-Uni, effet immédiat pour ces aspects; les
Parties auraient de toute façon l’obligation de régler en tout leurs relations
conformément aux termes de l’arrêt dès que l’accord cesserait d’être en
vigueur, c’est-à-dire le 13 novembre 1975, ou à toute date antérieure dont
les Parties conviendraient. Selon le Royaume-Uni, l'arrêt de la Cour:

«constituera un énoncé autorisé des droits et obligations des Parties
en vertu du droit existant et pourra servir de base pour la négociation
d’arrangements succédant à ceux qui font l’objet de l’accord pro-
visoire ».

40. La Cour est d’avis qu’il n’est nullement incompatible avec sa
fonction judiciaire de statuer sur les droits et les devoirs des Parties au
regard du droit international existant d’une manière qui pourrait avoir
manifestement un effet dans l’avenir; cela ne signifie pas qu’elle doive
dire quel pourrait être le droit entre les Parties à Pexpiration de laccord
provisoire, ce qui dépasse les pouvoirs de tout tribunal. La possibilité
d’une modification du droit existe toujours mais cela ne saurait décharger
la Cour de son obligation de statuer sur la base du droit tel qu’il existe au
moment ot elle rend sa décision. En tout cas on ne peut pas soutenir que
les questions soumises 4 la Cour soient devenues sans objet, car il est
hors de doute qu’en l’espéce «il existe, au moment du jugement, un litige

20
COMPÉTENCE PÊCHERIES (ARRÊT) 20

réel impliquant un conflit d’intérêts juridiques entre les Parties» (Came-
roun septentrional, arrêt, C.I.J. Recueil 1963, p. 34).

41. En outre, si la Cour en venait à conclure que l’accord provisoire
l'empêche de statuer ou l’oblige à rejeter, comme manquant d’objet, la
demande du requérant, le résultat inéluctable serait de décourager, dans
des différends futurs, la conclusion d’arrangements temporaires visant à
réduire les frictions et à éviter que la paix et la sécurité soient mises en
danger. Cela serait contraire à l’objet des dispositions de la Charte des
Nations Unies relatives au règlement pacifique des différends. Etant
donné l’importance que ces considérations présentent, la Cour a cru
nécessaire d'exposer assez longuement ses vues sur les points examinés
précédemment. La Cour conclut que l'existence de l’accord provisoire ne
devrait pas l’inciter à ne pas statuer en l’espèce.

42. La question a été posée de savoir si la Cour a compétence pour se
prononcer sur certaines matières qui lui sont soumises en vertu du dernier
alinéa des conclusions finales du demandeur (paragraphes 11 et 12 ci-
dessus) tendant à faire juger que les Parties ont l’obligation d'examiner
ensemble la réalité et l’étendue de la nécessité d’appliquer, pour des
motifs de conservation, des restrictions aux activités de pêche dans les
eaux islandaises et d'engager des négociations en vue d'instaurer un
régime qui garantirait notamment à l’Islande une situation préférentielle
conforme à sa situation d'Etat spécialement tributaire de ses pêcheries.

43. Dans son arrêt du 2 février 1973 par lequel elle s’est prononcée
sur sa juridiction en l'espèce la Cour a dit «qu’elle a compétence pour
connaître de la requête déposée par le Gouvernement du Royaume-Uni de
Grande-Bretagne et d’Irlande du Nord le 14 avril 1972 et statuer sur le
fond du différend » (C.LJ. Recueil 1973, p. 22, par. 46). La requête en
question énonçait une conclusion 6) (paragraphe 11 ci-dessus) qui, dans
sa deuxième partie, soulevait les problèmes de conservation des ressources
halieutiques et de droits de pêche préférentiels. Ces problèmes, qui avaient
été antérieurement discutés parmi d'autres au cours des négociations
entre les Parties (paragraphes 27 à 32 ci-dessus), ont été aussi longuement
traités dans les écritures et les plaidoiries sur le fond.

44. L’ordonnance sur les mesures conservatoires (Compétence en
matière de pêcheries (Royaume-Uni c. Islande), mesures conservatoires,
ordonnance du 17 août 1972, C.J. Recueil 1972, p. 12) impliquait que
l'affaire dont la Cour était saisie comportait des questions relatives-a la
conservation des pêcheries et aux droits préférentiels de pêche puisqu’en
fixant une limite aux prises de poisson du demandeur elle déclarait que
cette mesure était fondée sur le fait que «la nation islandaise est excep-

21
COMPÉTENCE PÊCHERIES (ARRÊT) 21

tionnellement tributaire de ses pêcheries côtières » et sur la «nécessité de
la conservation des stocks de poisson dans la région de l’Islande » (ibid.,
p. 16-17, par. 23 et 24).

45. Dans son arrêt du 2 février 1973 qui statuait sur sa compétence en
l'affaire et après avoir tenu compte des assertions précitées du demandeur
concernant la conservation des pêcheries et les droits préférentiels, la
Cour a rappelé «le fait que l'Islande est exceptionnellement tributaire
de ses pêcheries et le principe de la conservation des stocks de poisson »
(C.LJ. Recueil 1973, p. 20, par. 42). Cette constatation judiciaire de ce
que les Parties ont reconnu la dépendance exceptionnelle de l'Islande à
l'égard de ses pêcheries et la nécessité de la conservation des stocks de
poisson dans la région implique nettement que des questions de cet ordre
sont soumises à l'examen de la Cour.

46. L’ordonnance de la Cour du 12 juillet 1973 sur le maintien en
vigueur des mesures conservatoires se référait aussi aux chiffres prévoyant
des limitations de prises ainsi qu’à la question «des restrictions connexes
concernant les zones interdites à la pêche, le nombre et le type de navires
autorisés et les modalités de contrôle des dispositions convenues » (C.LJ.
Recueil 1973, p. 303, par. 7). La Cour a donc considéré que ces problèmes
relevaient de sa compétence. Comme elle l’a dit dans son ordonnance du
17 août 1972, un lien doit exister «en vertu de l’article 61, paragraphe |,
du Règlement, entre une demande en indication de mesures conserva-
toires et la requête initiale » (C.F.J. Recueil 1972, p. 15, par. 12).

47. La clause compromissoire de l’échange de notes de 1961 donne
compétence à la Cour en ce qui concerne un «différend » relatif à «l’élar-
gissement de la juridiction sur les pêcheries autour de l'Islande». Le
présent différend résulte de l'élargissement unilatéral par l'Islande de sa
juridiction sur les pêcheries. Mais ce serait interpréter la clause compro-
missoire trop étroitement que d’en conclure que la Cour n’a compétence
que pour répondre par oui ou par non à la question de savoir si l’élargisse-
ment de ia juridiction sur les pêcheries, telle qu’elle a été mise en œuvre
par l'Islande le 14 juillet 1972, est conforme au droit international. Si Pon
considère les négociations qui ont eu lieu entre les Parties en 1960
(paragraphe 25 ci-dessus) et en 1971-1972 (paragraphes 28 à 32 ci-dessus),
et pendant lesquelles la question des mesures de conservation en matière
de pêcheries dans la région et la question des droits de pêche préférentiels
de l'Islande ont été soulevées et discutées, si l’on considère aussi la
procédure qui s’est déroulée devant la Cour, il semble évident que le
différend entre les Parties englobe des désaccords quant à l’étendue et à
la portée de leurs droits respectifs sur les ressources halieutiques et quant
aux mesures propres à conserver ces ressources. On doit donc conclure
que ces désaccords sont des éléments du «différend » relatif à «l’élar-
gissement de la juridiction sur les pêcheries autour de l'Islande ».

48. En outre, le différend porté devant la Cour doit être considéré
sous tous ses aspects. Même si l’on estimait que la compétence de la Cour
est limitée à la question de la conformité de l'élargissement opéré par
l'Islande avec les règles du droit international, la Cour n’en devrait pas

22
COMPÉTENCE PÊCHERIES (ARRÊT) 22

moins déterminer dans ce contexte le rôle et la fonction que ces règles
réservent à la notion de droits préférentiels et à celle de conservation des
stocks de poisson. Ainsi donc, quelle que soit la conclusion à laquelie
la Cour parvienne en ce qui concerne les droits préférentiels et les mesures
de conservation, elle est tenue d’examiner ces questions par rapport a la
présente affaire. En conséquence, non seulement on ne saurait tirer
argument des termes de la clause compromissoire à l’appui de la restriction
suggérée quant à la compétence de la Cour, mais encore une telle restric-
tion empiéterait indûment sur le pouvoir qu’a la Cour de prendre en
considération tous les éléments pertinents pour rendre la justice entre les
Parties.

* *

49. Le demandeur a attaqué le règlement promulgué par le Gouverne-
ment islandais le 14 juillet 1972 et, dès lors que la Cour doit se prononcer
à ce sujet, il devient nécessaire de déterminer le droit applicable. Comme
la Cour l’a dit dans l’affaire des Pécheries:

«La délimitation des espaces maritimes a toujours un aspect inter-
national; elle ne saurait dépendre de la seule volonté de l’Etat riverain
telle qu’elle s’exprime dans son droit interne. S’il est vrai que l’acte
de délimitation est nécessairement un acte unilatéral, parce que
l'Etat riverain a seul qualité pour y procéder, en revanche la validité
de la délimitation à l’égard des Etats tiers relève du droit interna-
tional.» (C.L.J. Recueil 1951, p. 132.)

La Cour va donc définir les règles actuelles du droit international qui sont
pertinentes pour le règlement du présent différend.

50. La Convention de Genève de 1958 sur la haute mer, dont les
dispositions ont été adoptées comme étant «pour l’essentiel déclaratoires
de principes établis du droit international », définit à l’article premier la
«haute mer » comme «toutes les parties de la mer n’appartenant pas à la
mer territoriale ou aux eaux intérieures d’un Etat». L'article 2 stipule
ensuite que «la haute mer étant ouverte à toutes les nations, aucun Etat
ne peut légitimement prétendre en soumettre une partie quelconque à sa
souveraineté », puis il précise que la liberté de la haute mer comprend
notamment, pour les Etats riverains ou non de la mer, la liberté de la
navigation et la liberté de la pêche. Il est toutefois spécifié que les libertés
de la haute mer «sont exercées par tous les Etats en tenant raisonnable-
ment compte de l'intérêt que la liberté de la haute mer présente pour les
autres Etats ».

51. La largeur de la mer territoriale n’est pas définie dans la Conven-
tion de 1958 sur la mer territoriale et la zone contiguë. Il est vrai que
l'article 24 de la convention limite cette zone à 12 milles «à partir de la
ligne de base qui sert de point de départ pour mesurer la largeur de la mer
territoriale». A la conférence de 1958, les principales divergences sur la

23
COMPÉTENCE PÊCHERIES (ARRÊT) 23

largeur de la mer territoriale se bornaient à l’époque à des désaccords sur
la limite, n’excédant pas 12 milles, qu’il convenait de retenir. La question
de la largeur de la mer territoriale et celle de l’étendue de la compétence
de l’État riverain en matière de pêcheries n’ont pas été réglées à la
conférence de 1958. L’une et l’autre ont été renvoyées à la deuxième
Conférence sur le droit de la mer, tenue en 1960. De plus la question de
lPétendue de la compétence de l'Etat riverain en matière de pêcheries, qui
avait fait sérieusement obstacle à la conclusion d’un accord à la confé-
rence de 1958, s’est progressivement détachée de la notion de mer terri-
toriale. Cette évolution traduit l’importance croissante qu’ont prise les
ressources de la pêche pour tous les Etats.

52. Il s’en est fallu d’une voix que la conférence de 1960 n’adopte un
texte régissant les deux questions de la largeur de la mer territoriale et de
l'étendue de la compétence en matière de pêcheries. Cependant, après
cette conférence, l’évolution du droit s’est poursuivie par la pratique des
Etats dans la ligne des débats de la conférence et des accords auxqueis on
avait presque abouti. Deux notions se sont cristallisées ces derniéres
années en droit coutumier par l’effet de l’assentiment général apparu a
cette conférence. La première est la notion de zone de pêche, zone à
l'intérieur de laquelle un Etat peut prétendre à une compétence exclusive
en matière de pêcheries indépendamment de sa mer territoriale; l’exten-
sion de cette zone de pêche jusqu'à une limite de 12 miiles à partir des
lignes de base semble désormais généralement acceptée. La deuxième est
la notion de droits de pêche préférentiels dans les eaux adjacentes en
faveur de l'Etat riverain qui se trouve dans une situation de dépendance
spéciale à l’égard de ses pêcheries côtières, cette préférence jouant vis-à-vis
d’autres Etats intéressés à l'exploitation de ces pêcheries et devant être
mise en œuvre de la manière indiquée au paragraphe 57 ci-après.

53. Ces dernières années, la question d’une extension de la compétence
de l'Etat riverain en matière de pêche est passée de plus en plus au premier
plan de l'actualité. La Cour n’ignore pas qu’un certain nombre d'Etats
ont décidé d'élargir leur zone de pêche. Elle connaît les efforts poursuivis
actuellement sous les auspices des Nations Unies en vue de faire avancer,
lors d’une troisième conférence sur le droit de la mer, la codification et le
développement progressif de cette branche du droit; elle n’ignore pas non
plus les propositions et documents préparatoires divers soumis à cette
occasion, qui doivent être considérés comme manifestant les thèses et les
opinions d’Etats à titre individuel et comme traduisant leurs aspirations
et non comme exprimant des principes du droit existant. Le fait même
d’avoir convoqué la troisième Conférence sur le droit de la mer témoigne,
de la part de tous les Etats, d’un souci manifeste de poursuivre la codifica-
tion de ce droit sur une base universelle, notamment en ce qui concerne la
pêche et la conservation des ressources biologiques de la mer. Ce souci
général est compréhensible puisque les règles du droit maritime interna-
tional sont le fruit d’accommodements réciproques, d’une attitude
raisonnable et d’un esprit de coopération. Ce fut le cas dans le passé, et
c’est encore nécessairement le cas aujourd’hui. Cela étant, la Cour, en

24
COMPÉTENCE PÊCHERIES (ARRÊT) 24

tant que tribunal, ne saurait rendre de décision sub specie legis ferendae, ni
énoncer le droit avant que le législateur l’ait édicté.

54. La notion d’une zone de pêche de 12 milles mentionnée au para-
graphe 52 ci-dessus comme une troisième catégorie entre la mer terri-
toriale et la haute mer a été acceptée en ce qui concerne l'Islande en vertu
des dispositions de fond de l’échange de notes de 1961, et le Royaume-Uni
applique la même limite de pêche à ses propres eaux côtières depuis 1964;
ce point n’est donc plus en litige entre les Parties. De même le demandeur
a admis que la notion de droits préférentiels, notion qui suppose néces-
sairement l’existence d’autres droits par rapport auxquels la préférence
s'exerce, doit entrer en ligne de compte pour le règlement du présent
différend. Au surplus le demandeur a expressément reconnu les droits
préférentiels de l'Islande dans les eaux contestées et il a invoqué simulta-
nément ses propres droits de pêche historiques dans ces mêmes eaux,
arguant que l'Etat riverain doit tenir raisonnablement compte de droits
traditionnels de ce genre, conformément aux principes généralement
reconnus qui sont consacrés à l’article 2 de la Convention sur la haute
mer. Si, comme la Cour l’a signalé dans le passage de l’arrêt rendu en
l'affaire des Pêcheries qui est cité au paragraphe 49 ci-dessus, pour être
opposable à d’autres Etats, toute délimitation nationale des espaces
maritimes doit être appréciée en fonction des règles actuelles du droit
international, il faut nécessairement que, dans son examen du règlement
islandais relatif aux pêcheries, la Cour prenne aussi ces éléments en consi-
dération. Elle doit de même tenir nécessairement compte des disposi-
tions de l’échange de notes de 1961, qui régissent les relations entre les
Parties pour ce qui est des limites de pêche de l’Islande. La Cour, dans
son arrêt du 2 février 1973, a considéré que cet échange de notes, conclu
dans le cadre des dispositions actuelles du droit de la mer, était un traité
valable et en vigueur.

55. L'idée que l'Etat riverain se trouvant dans une situation de dépen-
dance spéciale à l'égard de ses pêcheries côtières bénéficie de droits
préférentiels a été avancée pour la première fois dans des propositions
présentées par l'Islande à la Conférence de Genève de 1958. La déléga-
tion islandaise a appelé l’attention sur le problème qui se poserait au
moment où, malgré l’application de mesures de conservation adéquates,
le rendement ne permettrait plus de satisfaire les besoins de tous ceux qui
s'intéressent à la pêche dans une région donnée. En pareil cas, soutenait
l'Islande, si une limitation des prises devenait nécessaire, la situation des
Etats riverains dont la population est essentiellement tributaire des
ressources halieutiques des eaux adjacentes à leur territoire devrait être
prise spécialement en considération.

56. Une proposition islandaise concrétisant cette idée n’a pas obtenu
la majorité nécessaire, mais la conférence de 1958 a adopté une résolution

25
COMPÉTENCE PÊCHERIES (ARRÊT) 25

qui visait la situation des pays ou territoires dont la population est
essentiellement tributaire des pêcheries côtières pour sa subsistance ou
son développement économique. Après avoir reconnu que «ces situations
exigent des mesures exceptionnelles adaptées aux nécessités particulières »,
la résolution recommandait que:

«lorsqu'il devient nécessaire, dans l’intérêt de la conservation, de
limiter la prise totale d’un ou de plusieurs stocks de poisson dans une
région de la haute mer adjacente à la mer territoriale d’un Etat
riverain, tous les autres Etats qui pratiquent la pêche dans cette
région collaborent avec l'Etat riverain à la solution équitable de
cette situation, en établissant d’un commun accord des mesures qui
reconnaîtront tous besoins prioritaires de l’Etat riverain résultant de
sa dépendance à l'égard de la pêcherie en cause, compte tenu des
intérêts des autres Etats ».

Il était en outre recommandé d’établir «des procédures appropriées de
conciliation et d'arbitrage ... pour le règlement de tout désaccord ».

57. Au cours des séances plénières de la conférence de 1960, la notion
de droits préférentiels a trouvé son expression dans un amendement
qu'ont présenté conjointement le Brésil, Cuba et ? Uruguay, et qui a été
par la suite incorporé à une forte majorité dans une proposition commune
des Etats-Unis et du Canada prévoyant une mer territoriale large de
6 milles, plus une zone de pêche de 6 milles, soit au total une zone de
pêche exclusive de 12 milles, sous réserve d’une période d’adaptation
progressive. L’amendement reconnaissait à l'Etat riverain, indépendam-
ment d’une zone de pêche exclusive

«la faculté d’invoquer des droits de pêche prioritaires dans toute

zone de la haute mer adjacente à la zone de pêche exclusive lorsqu’il

a été établi scientifiquement qu’en raison d’une situation ou d’une

circonstance spéciale l’exploitation des ressources biologiques de la
haute mer dans cette zone a une importance fondamentale pour son
développement économique ou pour l’alimentation de ses habitants ».
Il prévoyait également ce qui suit:
« Une situation ou une circonstance est considérée comme spéciale
quand:

a) L’exploitation des pécheries est liée de maniére évidente au
développement économique de l’Etat riverain ou à l’alimentation
de ses habitants et qu’en conséquerice ledit Etat est dans une large
mesure tributaire des ressources biologiques de la haute mer dans
la zone à l’égard de laquelle il invoque des droits de pêche priori-
taires;

b) Ilest, en outre, nécessaire de limiter la prise totale d’un stock ou
de plusieurs stocks de poisson dans cette zone... »

La pratique contemporaine des Etats amène à conclure que les droits
26
COMPÉTENCE PÊCHERIES (ARRÊT) 26

préférentiels de l'Etat riverain se trouvant dans une situation spéciale
doivent être mis en œuvre par la voie d'accords, bilatéraux ou multi-
latéraux, entre les Etats intéressés et, en cas de divergences, par l’un des
moyens de règlement pacifique des différends prévus à l’article 33 de
la Charte des Nations Unies. C'était en réalité une condition expresse de
l’amendement rappelé plus haut que tout autre Etat intéressé aurait la
faculté de demander qu’une commission spéciale soit appelée à se pronon-
cer sur toute revendication formulée par un Etat riverain, conformément
à des critères scientifiques et aux preuves produites par l'Etat riverain et
les autres Etats intéressés. La commission devait être habilitée à fixer
pendant le temps et dans la mesure qu’elle estimerait nécessaires les
droits préférentiels de l'Etat riverain compte tenu de «l'importance que
l'exploitation de ce stock ou de ces stocks [de poisson] présente pour un
autre Etat ou d’autres Etats ».

58. La pratique des Etats en matière de pêche montre que la notion de
droits préférentiels des Etats riverains est de plus en plus largement
acceptée, en particulier pour les pays ou territoires se trouvant dans une
situation de dépendance spéciale à l'égard de leurs pêcheries côtières.
Aussi bien la résolution de 1958 que l'amendement conjoint de 1960
concernant les droits préférentiels ont été approuvés par une large majo-
rité des participants aux conférences, ce qui montre que l’idée d’après
laquelle il était juste, dans certaines situations spéciales, de reconnaître
des droits de pêche préférentiels à l'Etat riverain avait été fort bien
accueillie. Après ces conférences, les droits préférentiels de l'Etat riverain
ont été reconnus dans divers accords internationaux, bilatéraux et multi-
latéraux. La Cour a été informée de la pratique à cet égard des Commis-
sions des pêcheries de l'Atlantique du nord-ouest et de l'Atlantique du
nord-est dont sont membres au total dix-neuf Etats maritimes, parmi
lesquels les deux Parties; elle a été informée aussi de l’arrangement relatif
aux pêcheries dans les eaux qui entourent les îles Féroé, signé à Copen-
hague le 18 décembre 1973 par les Gouvernements de la Belgique, du
Danemark, de la France, de la République fédérale d'Allemagne, de la
Norvège, de la Pologne et du Royaume-Uni, ainsi que de l'accord sur la
réglementation de la pêche à la morue de l'Arctique du nord-est (morue
arcto-norvégienne), signé le 15 mars 1974 par les Gouvernements du
Royaume-Uni, de la Norvège et de l’Union des républiques socialistes
soviétiques. Ces deux accords réservent, lors de l'attribution de contin-
gents annuels sur la base de l’activité passée des parties dans la région,
une part supplémentaire à l'Etat riverain pour tenir compte de son droit
préférentiel de pêcher dans les eaux adjacentes à son territoire. L'accord
concernant les îles Féroé spécifie dans son préambule que «l’économie
des îles Féroé est exceptionnellement tributaire des pêcheries » et recon-
naît «que les îles Féroé doivent bénéficier d’une préférence dans les eaux
qui les entourent ».

59. Ll est hors de doute que l'Islande est exceptionnellement tributaire
de ses pêcheries. Le demandeur l’a expressément reconnu dans l'échange
de notes du 11 mars 1961 et la Cour a pris acte de cette reconnaissance

27
COMPÉTENCE PÊCHERIES (ARRÊT) 27

quand elle a relevé qu’il faut «ne pas oublier que la nation islandaise est
exceptionnellement tributaire de ses pêcheries côtières pour sa subsistance
et son développement économique » (C.J. Recueil 1972, p. 16, par. 23).

60. Les droits préférentiels de l'Etat riverain n’entrent en jeu qu’au
moment où, l'exploitation des ressources halieutiques s’étant intensifiée,
il devient essentiel d’instaurer un système de limitation des prises et de
répartition de ces ressources pour protéger les stocks de poisson aux
fins d’une exploitation rationnelle et économique. Tel paraît être le cas en
l’occurrence. En ce qui concerne les deux principales espèces démersales
en cause — {a morue et l’aiglefin — le demandeur a montré qu’il est
conscient de la nécessité d'une limitation des prises, devenue indispen-
sable à présent que les prises sont réglementées dans d’autres secteurs de
l'Atlantique Nord. Si un système de limitation des prises n’est pas ins-
tauré dans la région islandaise, il est fort possible que la pêche pratiquée
dans ces autres secteurs se réoriente vers les fonds non protégés entourant
l'Islande.

61. Le règlement islandais mis en cause devant la Cour a été promulgué
et appliqué par les autorités islandaises commme une prétention à des
droits exclusifs, allant par conséquent au-delà de la notion de droits
préférentiels. L'article 2 du règlement islandais du 14 juillet 1972 est ainsi
conçu:

«A intérieur des limites de pêche toute activité de pêche sera
interdite aux navires étrangers conformément aux dispositions de la
loi n° 33 du 19 juin 1922 relative à la pêche à l’intérieur des limites de
pêche. »

L'article premier de la loi de 1922 dispose que «seuls les ressortissants
islandais peuvent se livrer à la pêche dans les eaux territoriales de I’Is-
lande, et seuls des bateaux ou navires islandais peuvent être utilisés à
cette fin». Les termes de la réglementation applicable montrent qu’elle a
pour objet de créer une zone exclusive de pêche où toute pêche serait
interdite aux navires immatriculés dans d’autres Etats y compris le
Royaume-Uni. La manière dont les autorités gouvernementales islan-
daises ont appliqué cette réglementation aux bateaux de pêche britan-
niques avant l'accord provisoire de 1973, et malgré les mesures conserva-
toires indiquées par la Cour, confirme cette interprétation.

62. La notion de droits préférentiels n’est pas compatible avec l’élimi-
nation complète de l’activité de pêche d’autres Etats. Un Etat riverain
pouvant prétendre à des droits préférentiels n’est pas libre de fixer, de
façon unilatérale et totalement discrétionnaire l'étendue de ces droits.
Quand on qualifie de préférentiels les droits de l’Etat riverain, cela im-
plique que ces droits ont une certaine priorité mais non pas qu'ils puissent

28

 
COMPÉTENCE PÊCHERIES (ARRÊT) 28

abolir les droits concurrents d’autres Etats, en particulier ceux d’un
Etat qui, comme le demandeur, pêche depuis de nombreuses années
dans les eaux en question alors que cette activité de pêche présente de
l'importance pour l'économie du pays intéressé. L'Etat riverain doit tenir
compte de la position de ces Etats, spécialement quand ils en sont venus à
dépendre sur le plan économique des mêmes lieux de pêche. En consé-
quence, le fait que l'Islande soit fondée à revendiquer des droits préfé-
rentiels ne suffit pas à justifier sa prétention d’interdire unilatéralement
toute pêche aux navires du demandeur dans les eaux situées au-delà de la
limite convenue dans l’échange de notes de 1961.

*
* *

63. Dans la présente espéce, le demandeur a fait valoir que ses navires
péchent dans les eaux islandaises depuis des siécles et que, depuis plus de
cinquante ans, leur activité y est comparable à ce qu’elle est aujourd’hui.
Les statistiques publiées indiquent que depuis 1920 les bâtiments britan-
niques pêchent des espèces démersales dans la zone contestée, sans
discontinuer, d’année en année, et que, sauf pendant la seconde guerre
mondiale, le total de leurs prises est demeuré remarquablement stable.
Des statistiques analogues montrent que les eaux en question constituent
le plus important des terrains de pêche lointaine du demandeur pour les
espèces démersales.

64. Le demandeur ajoute qu’étant donné la situation actuelle des
pêcheries de l’Atiantique Nord, qui a obligé à instaurer d’un commun
accord une limitation des prises de morue et d’aiglefin dans diverses
zones, il ne serait pas rentable de réorienter l’effort de pêche des bateaux
britanniques de la zone islandaise vers d’autres pêcheries de l’ Atlantique
Nord. Il affirme en outre que, faute d’autres possibilités, l'exclusion des
navires de pêche britanniques de la zone islandaise aurait des consé-
quences extrêmement graves, qui affecteraient immédiatement les bateaux
intéressés et étendraient leurs effets préjudiciables à toute une série d’in-
dustries complémentaires ou connexes. Il soutient en particulier qu’un
chômage généralisé en résulterait dans tous les secteurs de l’industrie de la
pêche au Royaume-Uni, ainsi que dans les industries auxiliaires; certains
ports — Hull, Grimsby et Fleetwood — qui dépendent plus spécialement
de la pêche dans la zone islandaise verraient leur activité gravement com-
promise.

65. Pour sa part, l'Islande a admis l’existence des intérêts historiques
et spéciaux du demandeur en ce qui concerne la pêche dans les eaux
contestées. L’échange de notes dans son ensemble, en particulier dans sa
disposition finale, selon laquelle l'Islande doit notifier à Pavance au
Royaume-Uni toute mesure d’élargissement de ses limites de péche, a
reconnu implicitement l’existence d’intéréts du Royaume-Uni à la pêche
dans les eaux adjacentes à la limite des 12 milles. Les pourparlers qui se
sont déroulés entre les deux pays impliquent également que l'Islande a

29
COMPÉTENCE PÊCHERIES (ARRÊT) 29

reconnu l'existence de ces intérêts. Qui plus est, le Premier ministre
islandais a déclaré le 9 novembre 1971:

«les Britanniques ont certains intérêts à protéger à cet égard. Ils
péchent depuis longtemps dans les eaux islandaises... La prospérité
de certains ports de pêche britanniques peut néanmoins être liée dans
une certaine mesure aux pêcheries dans les eaux islandaises... »

66. Des considérations analogues à celles qui ont amené à reconnaître
les droits préférentiels de l’État riverain se trouvant dans une situation
spéciale s’appliquent lorsque des populations côtières d’autres Etats
pratiquant la pêche sont elles aussi tributaires de certains lieux de pêche.
Dans les deux cas, ce qui est en cause, c’est la dépendance économique et
les moyens de subsistance de collectivités entières. Non seulement les
mêmes considérations jouent, mais l’intérêt qui s’attache à la conserva-
tion est le même. A cet égard, le demandeur a reconnu que la conserva-
tion et l’exploitation efficace des stocks de poisson dans la zone islandaise
revêtent de l’importance non seulement pour l'Islande mais aussi pour le
Royaume-Uni.

67. Les dispositions du règlement islandais du 14 juillet 1972 et l’ap-
plication qui en est faite méconnaissent les droits de pêche du demandeur.
Les mesures unilatérales adoptées par l’Islande violent donc le principe
consacré par l’article 2 de la Convention de Genève de 1958 sur la haute
mer, selon lequel tous les Etats, y compris les Etats riverains, doivent
exercer la liberté de pêcher en tenant raisonnablement compte de l’in-
térêt des autres Etats. Elles méconnaissent également les droits du
demandeur teis qu’ils résultent de l’échange de notes de 1961. Le deman-
deur est donc fondé à prier la Cour de protéger autant que de besoin ses
propres droits tout en s’engageant pour sa part à reconnaître la situation
préférentielle de l’Islande. Aussi la Cour ne peut-elle que conclure que le
règlement islandais du 14 juillet 1972 qui établit une zone de compétence
exclusive en matière de pêche allant jusqu’à 50 milles marins des lignes de
base tracées autour des côtes islandaises n’est pas opposable au Royaume-
Uni, et que celui-ci n’est nullement tenu d’accepter l’abolition unilatérale
par l’Islande de ses droits de pêche dans la région.

68. Les constatations faites par la Cour dans les paragraphes qui
précèdent suffisent à fournir la base de sa décision dans la présente espèce
et peuvent se résumer ainsi: l’extension par l'Islande de sa compétence
exclusive en matière de pêcheries au-delà de 12 milles n’est pas opposable
au Royaume-Uni; l'Islande peut en revanche prétendre à des droits préfé-
rentiels dans la répartition des ressources halieutiques des eaux adja-
centes; le Royaume-Uni possède également des droits établis à l'égard des
ressources halieutiques en question; et le principe d’une prise en consi-
dération raisonnable des intérêts des autres Etats, proclamé à l’article 2
de la Convention de Genève de 1958 sur la haute mer, oblige l'Islande et
le Royaume-Uni à tenir dûment compte de leurs intérêts réciproques et
des intérêts d’autres Etats en ce qui concerne ces ressources.

*
* *

30
COMPETENCE PECHERIES (ARRÊT) 30

69. Il découle du raisonnement suivi par la Cour en l’espèce qu’un
règlement équitable du présent différend exige que soient conciliés les
droits de pêche préférentiels de l’Islande en tant qu’Etat spécialement
tributaire des pêcheries côtières et les droits de pêche traditionnels du
demandeur. Le moyen d’y parvenir n’est cependant pas d’éliminer
progressivement les navires de pêche du demandeur comme le prévoyait
l'échange de notes de 1961 pour ce qui est de la zone de pêche de 12 milles.
Dans cette zone, l'Islande devait exercer des droits de pêche exclu-
sifs et ne pas soulever d’objection contre la poursuite de la pêche par
les navires du demandeur pendant une période de retrait progressif.
Dans les eaux adjacentes à cette zone, cependant, une extinction ana-
logue des droits d’autres Etats pratiquant la pêche, en particulier quand
ces droits sont nés d’une situation de dépendance économique et d’une
longue habitude de compter sur certains fonds de pêche, ne serait pas
compatible avec la notion de droits préférentiels telle que les Conférences
de Genève de 1958 et de 1960 l’ont reconnue et ne serait pas non plus
équitable. En 1960 la notion de droits préférentiels des Etats riverains se
trouvant dans une situation spéciale a été accepté aux termes de l’amen-
dement conjoint mentionné au paragraphe 57 dans les limites et dans la
mesure nécessaires «compte tenu du degré de dépendance de l'Etat
riverain à l’égard du stock ou des stocks de poisson et de l'importance que
l'exploitation de ce stock ou de ces stocks présente pour un autre Etat ou
d’autres Etats ». Cette allusion aux intérêts d’autres Etats à l'exploitation
des mêmes stocks montre bien qu'on considérait en principe que les droits
préférentiels de l'Etat riverain et les droits établis d’autres Etats conti-
nuaient à coexister.

70. Il ne s’ensuit pas que les droits préférentiels d'un Etat riverain se
trouvant dans une situation spéciale représentent une notion immuable,
en ce sens que le degré de priorité à accorder à l'Etat riverain devrait être
considéré à un moment déterminé comme défini une fois pour toutes.
Au contraire les droits préférentiels sont fonction de la dépendance
exceptionnelle de cet Etat riverain à l’égard des pêcheries dans ses eaux
adjacentes et peuvent donc évoluer avec elle. D’autre part, comme
l'échange de notes de 1961 ie reconnaît expressément, la dépendance
exceptionnelle d’un Etat riverain à l’égard de la pêche peut concerner non
seulement la subsistance de sa population mais aussi le développement
économique du pays. Dans l’un ou l’autre cas, il s’agit essentiellement
d’apprécier la dépendance de l'Etat riverain à l’égard des pêcheries en
question, par rapport à celle de l’autre Etat intéressé et de les concilier
d’une manière aussi équitable que possible.

71. La Cour ayant conclu (paragraphe 67 ci-dessus) que le règlement
islandais du 14 juillet 1972 n’est pas opposable au Royaume-Uni pour
les motifs qui ont été indiqués, il s'ensuit que le Gouvernement islandais
n’est pas fondé en droit à exclure unilatéralement les navires de pêche du
Royaume-Uni des zones maritimes situées au large des limites convenues
dans l'échange de notes de 1961, ni à imposer unilatéralement des restric-
tions à leur activité dans ces zones. Le problème n’est pas réglé pour

31
COMPÉTENCE PÊCHERIES (ARRÊT) 31

autant; comme la Cour l’a indiqué, l'Islande, en raison de sa situation
spéciale, peut prétendre à des droits préférentiels sur les stocks de poisson
des eaux adjacentes à ses côtes. Les droits des deux Parties, à savoir les
droits du Royaume-Uni de pêcher dans les eaux litigieuses et les droits
préférentiels de l'Islande, doivent être dûment reconnus. Ni dans un cas,
ni dans l’autre, il ne s’agit de droits absolus: les droits préférentiels d’un
Etat riverain sont limités par le degré de sa dépendance spéciale à l'égard
des pêcheries, ainsi que par son obligation de tenir compte des droits
d’autres Etats et des nécessités de la conservation: les droits établis
d’autres Etats pratiquant la pêche sont à leur tour limités par la dépen-
dance spéciale de l'Etat riverain à l'égard des pêcheries et par leur propre
obligation de tenir compte des droits d’autres Etats, y compris ceux de
l'Etat riverain, et des nécessités de la conservation.

72. Il en résuite que la conclusion de la Cour suivant laquelle l’exten-
sion par l'Islande des limites de sa compétence en matière de pêcheries
n’est pas opposable au demandeur ne signifie pas que celui-ci n’a envers
l'Islande aucune obligation en ce qui concerne la pêche dans les eaux
litigieuses entre 12 et 50 milles. Au contraire, les deux Etats ont le devoir
de tenir pleinement compte de leurs droits réciproques et des mesures de
conservation dont la nécessité dans ces eaux est démontrée. L’un des
progrès dont le droit international maritime est redevable à l'intensifica-
tion de la pêche est que, à l’ancienne attitude de laisser faire à l'égard des
ressources biologiques de la haute mer, se substitue désormais la recon-
naissance qu'il existe un devoir de prêter une attention suffisante aux
droits d’autres Etats ainsi qu'aux impératifs de la conservation dans l'in-
térêt de tous. Les deux Parties ont donc l'obligation de continuer à
étudier la situation des ressources de la pêche dans les eaux litigieuses et
d'examiner ensemble, sur la base des renseignements scientifiques et
autres données disponibles, les mesures qu’imposent la conservation, le
développement et l'exploitation équitable de ces ressources, en tenant
compte de tout accord international en vigueur entre elles, comme la
Convention du 24 janvier 1959 sur les pêcheries de l’Atlantique du nord-
est, ou de tous autres accords qui pourraient être conclus en la matière
lors de nouvelles négociations.

73. La méthode la plus propre à résoudre le différend est de toute
évidence celle de la négociation. Son objectif doit être de circonscrire les
droits et les intérêts des Parties, les droits préférentiels de l'Etat riverain
d'une part, les droits du demandeur d’autre part, afin d'apprécier et de
régler de façon équitable des questions comme celles de la limitation des
prises, de l'attribution des parts et des «restrictions connexes concernant
les zones interdites à la pêche, le nombre et le type des navires autorisés
et les modalités de contrôle des dispositions convenues » (Compétence en
matière de pêcheries ( Royaume-Uni c. Islande), mesures conservatoires,

32
COMPÉTENCE PÊCHERIES (ARRÊT) 32

ordonnance du 12 juillet 1973, C.J. Recueil 1973, p. 303, par. 7). Cela
nécessite une connaissance scientifique détaillée des terrains de pêche. Il
est évident que ce sont surtout les Parties qui possèdent les données et
l'expérience voulues. C’est pourquoi la Cour éprouverait des difficultés à
tenter de définir elle-même avec précision un système d'ajustement
équitable des droits en jeu. II est évident aussi qu’en ce qui concerne le
fond comme la compétence la Cour ne statue que sur l'affaire portée
devant elle et non sur une situation hypothétique qui pourrait se produire
dans l'avenir.

74. Ii résulte implicitement de la notion de droits préférentiels que des
négociations sont nécessaires pour définir ou délimiter l'étendue de ces
droits, comme cela a déjà été reconnu dans la résolution sur les situations
spéciales touchant les pêcheries côtières, adoptée à Genève en 1958, qui
est le point de départ du droit régissant la matière. Cette résolution
prévoit une collaboration entre Etat riverain et tous les autres Etats qui
pratiquent la péche dans la région, en vue d’arréter d’un commun accord
des mesures tendant à une solution équitable de la situation spéciale.

75. L'obligation de négocier découle donc de la nature même des droits
respectifs des Parties; leur ordonner de négocier est par conséquent une
manière justifiée en l'espèce d'exercer la fonction judiciaire. Cela cor-
respond aussi aux principes et dispositions de la Charte des Nations Unies
concernant le règlernent pacifique des différends. Comme la Cour Pa dit
dans les affaires du Plateau continental de la mer du Nord:

«obligation de négocier ... ne constitue qu'une application particu-
lière d’un principe, qui est à la base de toutes relations internationales
et qui est d’ailleurs reconnu dans l’article 33 de la Charte des Nations
Unies comme l’une des méthodes de règlement pacifique des diffé-
différends internationaux » (C.J. Recueil 1969, p. 47, par. 86).

76. En l'espèce, Jes Parties ont entamé des négociations dès que l’Is-
lande eut signifié son intention d'étendre sa compétence en matière de
pêche, mais ces négociations se sont trouvées bientôt dans l’impasse et n’ont
produit aucun résultat; d’autres négociations engagées ultérieurement
devaient aboutir à la conclusion de l'accord provisoire du 13 novembre
1973. Cet accord n’a pas éliminé l'obligation de rechercher une solution
au différend par des moyens pacifiques, les négociations étant parmi ceux-
ci la voie la mieux adaptée à la présente affaire. Néanmoins, à cause de la
suppression d’une phrase proposée par le Royaume-Uni lors de l’élabora-
tion du texte, la question a été posée de savoir si les Parties acceptaient
d’attendre l'expiration de la période prévue dans l’accord provisoire
avant de pouvoir engager de nouvelles négociations. La phrase supprimée,
qui aurait figuré au paragraphe 7 de l'échange de notes de 1973, était ainsi
conçue: «Les gouvernements procéderont à un nouvel examen de la
situation avant l'expiration de ce délai, à moins que, dans l'intervalle, ils
ne se soient mis d’accord sur un règlement du fond du différend. »

77. La Cour ne saurait admettre que la suppression de cette phrase, qui
concernait une nouvelle négociation du régime provisoire, justifie la

33
COMPÉTENCE PÊCHERIES (ARRÊT) 33

conclusion d’après laquelle la commune intention des Parties était de ne
pas négocier sur le différend essentiel relatif à l'élargissement de la juridic-
tion islandaise jusqu’à 50 milles tant que l'accord provisoire resterait en
vigueur. Une telle intention ne correspondrait pas à l’attitude prise par le
demandeur en la présente instance puisqu'il a prié la Cour de dire et juger
que les Parties ont l'obligation de négocier au sujet d’un régime des
pêcheries dans la région. Une interprétation de ce genre, pour ce qui est de
l'intention de l'Islande, ne correspondrait pas non plus à la politique
clairement énoncée des autorités islandaises tendant à ce que les négocia-
tions se porsuivent sur les problèmes fondamentaux relatifs au différend,
ainsi que le souligne le paragraphe 3, cité précédemment, de la résolution
de l’Althing en date du 15 février 1972, où il est dit: « Les efforts tendant à
résoudre les problèmes soulevés par l'élargissement seront poursuivis,
lors d'entretiens avec les Gouvernements du Royaume-Uni et de la
République fédérale d'Allemagne.» Compte tenu du fait que l'accord
provisoire contient une date d’expiration précise et de ce qui est indiqué
au paragraphe 75 ci-dessus, il semble difficile d'attribuer aux Parties l'in-
tention d’attendre cette date et une reprise du différend, avec tous les
heurts que cela pourrait engendrer, avant que l’une d'elles puisse inviter
l'autre à rechercher un règlement pacifique par la voie de négociations.
La Cour doit ajouter aussi que son arrêt ne peut empêcher les Parties de
tirer avantage de toute évolution ultérieure des règles pertinentes du
droit international.

78. Dans les nouvelles négociations qui doivent se tenir sur la base du
présent arrêt, les Parties bénéficieront de l’évaluation qui précède de leurs
droits respectifs et de certains principes directeurs en définissant la
portée. Leur tâche sera de conduire leurs négociations dans un esprit tel
que chacune doive, de bonne foi, tenir raisonnablement compte des
droits de l’autre dans les eaux entourant l'Islande au-delà de la limite des
12 milles, afin de parvenir à une répartition équitable des ressources
halieutiques, fondée sur les données de la situation locale et prenant en
considération les intérêts d’autres Etats qui ont dans la région des droits
de pêche bien établis. If ne s’agit pas simplement d’arriver à une solution
équitable, mais d’arriver à une solution équitable qui repose sur le droit
applicable. Comme la Cour l’a dit dans les affaires du Plateau continental
de la mer du Nord:

«il ne s’agit pas d'appliquer l'équité simplement comme une repré-
sentation de la justice abstraite, mais d'appliquer une règle de droit
prescrivant le recours à des principes équitables» (C.7.J. Recueil
1969, p. 47, par. 85).

34
COMPÉTENCE PÊCHERIES (ARRÊT) 34

79. Par ces motifs,
La Cour,

par dix voix contre quatre,

D

2)

dit que le règlement relatif aux limites de pêche au large de l'Islande
(Reglugerd um fisk veidilandhelgi Islands) promulgué par le Gouverne-
ment islandais le 14 juillet 1972 et portant extension unilatérale des
droits de pêche exclusifs de l’Islande jusqu’à 50 milles marins des
lignes de base spécifiées dans ledit règlement n’est pas opposable au
Gouvernement du Royaume-Uni;

dit que, en conséquence, le Gouvernement islandais n’est pas en droit
d’exclure unilatéralement les navires de pêche du Royaume-Uni des
régions situées entre les limites de pêche convenues dans l'échange de
notes du 11 mars 1961 et les limites spécifiées dans le règlement islan-
dais du 14 juillet 1972 ni d’imposer unilatéralement des restrictions
aux activités de ces navires dans lesdites régions;

par dix voix contre quatre,

3)

4)

dit que le Gouvernement islandais et le Gouvernement du Royaume-
Uni ont l’obligation mutuelle d’engager des négociations de bonne
foi pour aboutir a la solution équitable de leurs divergences concer-
nant leurs droits de péche respectifs dans les régions spécifiées au
sous-paragraphe 2;

dit que, dans ces négociations, les Parties doivent prendre en considé-
ration notamment:

a) le fait que, dans la répartition des ressources halieutiques des
régions spécifiées au sous-paragraphe 2, l'Islande a droit à une part
préférentielle dans la mesure où sa population est spécialement
tributaire des pêcheries des eaux avoisinant ses côtes pour sa
subsistance et son développement économique;

b) le fait que, vu l’activité de ses pêcheurs dans les régions spécifiées au
sous-paragraphe 2, le Royaume-Uni a aussi des droits établis à
l'égard des ressources halieutiques de ces régions dont des éléments
de sa population sont tributaires pour leur subsistance et leur
prospérité économique;

c) l'obligation de tenir dûment compte des intérêts d’autres Etats à la
conservation et à l'exploitation équitable de ces ressources;

d) le fait que les droits susmentionnés de l'Islande et du Royaume-
Uni devraient pouvoir s’exercer dans la mesure compatible avec la
conservation et le développement des ressources halieutiques dans
les régions spécifiées au sous-paragraphe 2 et avec les intérêts
d'autres Etats à la conservation et à l'exploitation équitable de ces
ressources;

e) l'obligation de continuer à étudier la situation de ces ressources et
d'examiner ensemble, compte tenu des renseignements scientifiques
et autres données disponibles, les mesures qu’imposent la conserva-

35
COMPÉTENCE PÊCHERIES (ARRÊT) 35

tion, le développement et l'exploitation équitable de ces ressources,
en utilisant le mécanisme établi par la Convention sur les pêcheries
de PAtlantique du nord-est ou tout autre moyen qui pourrait être
accepté à l’issue de négociations internationales.

Fait en anglais et en francais, le texte anglais faisant foi, au palais de
la Paix, à La Haye, le vingt-cinq juillet mil neuf cent soixante-quatorze,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour et
dont les autres seront transmis respectivement au Gouvernement du
Royaume-Uni de Grande-Bretagne et d'Irlande du Nord et au Gouverne-
ment de la République d'Islande.

Le Président,
(Signé) Manfred LACHS.

Le Greffier,
(Signé) S. AQUARONE.

M. Lacus, Président, fait la déclaration suivante:

Je souscris aux motifs et aux conclusions de la Cour et, comme l'arrêt
n’appelle pas d'explications et se suffit à lui-même, je n’estimerais pas
approprié de présenter des commentaires à son sujet.

M. IGNACIO-PINTO, juge, fait la déclaration suivante:

J'ai dû voter à regret contre l'arrêt de la Cour. Toutefois dans mon
esprit mon vote négatif ne traduit pas à proprement parler une opposition
car, dans un autre contexte, j'aurais sans doute voté pour le processus que
la Cour a cru devoir suivre pour aboutir à sa décision. À mon sens celle-ci
fixe plutôt les conditions d'exercice des droits préférentiels, de la con-
servation des espèces halieutiques et des droits historiques qu’elle ne
répond à la demande principale du demandeur qui est de dire le droit sur
un point précis.

J'aurais d'autant plus volontiers souscrit à la conception des droits
préférentiels que la Cour ne fait que se conformer à sa propre décision
dans l'affaire des Pécheries.

LE y a lieu de noter que le demandeur n'a nulle part sollicité la Cour de
trancher entre l'Islande et lui un différend qui aurait pour objet les droits
préférentiels du riverain, la conservation des espèces halieutiques ou les
droits historiques — cela ressort tout au long du très élaboré exposé des

36
COMPÉTENCE PÊCHERIES (DÉCL. IGNACIO-PINTO) 36

motifs de l’arrêt. J] est manifeste que les considérations de ces différends
chefs abondamment développés dans l’arrêt ne font l’objet d’aucune con-
testation de la part des Parties. I] n’y a aucun doute qu’aprés avoir exposé
les faits et les motifs qu’il invoque à l'appui de sa cause le demandeur n’a
sollicité la Cour que de statuer sur le différend survenu entre lui et
l'Islande et de dire et juger:

«que la prétention de l'Islande qui se dit en droit d'élargir sa compé-
tence en matière de pêcheries en établissant une zone de compétence
exclusive sur les pêcheries jusqu’à 50 milles marins à partir des lignes
de base mentionnées plus haut n’est donc pas fondée en droit inter-
national et n’est donc pas valable » (C\/./. Recueil 1973, p. 5, par. 8 a)).

C’est clair et net et tous les autres points desdites conclusions ne sont
que des accessoires ou des conséquences de cette demande principale.
Or à cette demande capitale que le demandeur a longuement développée
aussi bien dans son mémoire que dans sa plaidoirie et qui a été reprise
dans ses conclusions finales, la Cour, par un raisonnement qu'elle a
longuement tenté de justifier, n’est finalement pas arrivée à donner une
réponse positive.

Elle a éludé délibérément la question à elle clairement posée en l’es-
pèce, à savoir si les prétentions de l’Islande sont conformes aux règles de
droit international. Cette question écartée, elle élabore tout un système de
raisonnement pour affirmer finalement que le règlement du Gouverne-
ment islandais, promulgué le 14 juillet 1972 et «portant extension unila-
térale des droits de pêche exclusifs de l'Islande jusqu’à 50 milles marins
des lignes de base spécifiées dans ledit règlement n’est pas opposable au
Gouvernement du Royaume-Uni».

Selon moi, tout le problème est là car cette demande est fondée sur des
faits qui constituent, du moins dans le droit présent et la pratique de la
majorité des Etats, des violations flagrantes de conventions internationales
actuelles. I] est à noter que l'Islande ne les nie pas. Or les faits reprochés
sont patents, ils concernent indubitablement le traité liant les Etats parties
car l'échange de notes du 11 mars 1961 a bien la valeur d’un tel acte. Que
la Cour estime, après avoir réglé la demande fondamentale du demandeur
au regard du droit international, qu’il y ait lieu de prendre en considération
la situation exceptionnelle de l'Islande et les intérêts vitaux de ses popu-
lations pour s'inspirer des principes d'équité et pour envisager une solution
au différend, eût été la voie normale à suivre d’autant plus que le deman-
deur lui-même y souscrit dans ses conclusions finales. Mais Pon ne saurait
admettre qu'en raison de sa situation particulère l'Islande puisse être
d'office dispensée de l'obligation de respecter les engagements internatio-
naux qu'elle a souscrits. En ne répondant pas sans équivoque à cette
demande principale, la Cour a manqué à l’œuvre de justice qui lui est
demandée.

Comment peut-on en effet qualifier les actes et les comportements de
lIslande qui lui ont valu d’être citée à comparaître devant la Cour? Son

37
COMPÉTENCE PÊCHERIES (DÉCL. IGNACIO-PINTO) 37

refus de respecter l’engagement souscrit par elle dans l’échange de notes
du 11 mars 1961 de soumettre à la Cour internationale de Justice tout
différend qui s’élèverait à l’occasion de l’extension de sa zone exclusive de
pêche, d’ailleurs prévue par les Parties, au-delà des 12 milles marins, ce
refus injustifié ne constitue-t-il pas une violation du droit international?

De méme lorsque, contrairement 4 ce qui est généralement admis par
la majorité des Etats dans la Convention de Genéve de 1958, en son
article 2, où il est clairement spécifié qu’il existe une zone de haute mer
qui est res communis, ’Islande décide unilatéralement par son règlement
du 14 juillet 1972 de porter sa compétence exclusive de 12 milles marins
à 50 milles marins depuis les lignes de base, ne commet-elle pas là aussi
une violation du droit international? On ne saurait donc rien reprocher
à la Cour si elle reconnaissait le bien-fondé de la demande.

Je crois pour ma part que la Cour aurait à coup sûr renforcé son auto-
rité juridictionnelle si elle avait répondu positivement à la demande qui
lui est faite par le Royaume-Uni, au lieu de se lancer dans l’élaboration
d’une thèse sur les droits préférentiels, la zone de conservation des espèces
halieutiques ou les droits historiques, au sujet desquels il n’y a jamais eu
de différend, voire même pas l’ombre d’une controverse ni de la part du
demandeur ni de celle du défendeur.

Par ailleurs, je ne suis pas indifférent au fait que la majorité de la Cour
semble avoir adopté la thèse qui se dégage du présent arrêt dans le but
d’indiquer la voie à suivre aux membres de la Conférence sur le droit de
la mer siégant en ce moment à Caracas.

La Cour apparaît à cette occasion comme soucieuse d’indiquer les
principes selon lesquels il serait souhaitable qu’une réglementation inter-
nationale générale soit adoptée en matiére de droit de péche.

Je ne méconnais pas la valeur des motifs ayant guidé la pensée de la
majorité de la Cour et c’est à juste titre qu’elle a voulu tenir compte de la
situation spéciale de l'Islande et de ses habitants, situation qui mérite
d’être considérée comme digne d’être traitée avec une sollicitude toute
particulière. I] conviendrait à cet égard d’envisager l'application du même
traitement à tous les pays en voie de développement se trouvant dans son
cas et qui, étant actuellement victimes de l’inorganisation anarchique de
la pêche internationale, nourrissent l’espoir de voir régler tous ces
problèmes de pêcheries. Mais telle n’est pas la question posée à la Cour
et la réponse donnée ne peut être que qualifiée d’évasive.

En adoptant ce point de vue je n’ignore pas que je cours le risque que
l’on me reproche de ne pas être au diapason de la tendance actuelle de
voir la Cour s’attribuer un pouvoir créateur que ne lui reconnaît, à mon
avis, ni la Charte des Nations Unies, ni son Statut. D’aucuns diraient
même peut-être que la conception classique du droit international que je
professe est dépassée; pour ma part, je ne crains pas de continuer à respec-
ter les normes classiques de ce droit. Peut-être que de la troisième Confé-
rence sur le droit de la mer se dégageront quelques principes positifs
acceptés par tous les Etats. Je le souhaite et y applaudirai tout le premier
et, de plus, je serai satisfait de voir la bonne application qu’on en pourrait

38
COMPÉTENCE PÊCHERIES (DÉCL. IGNACIO-PINTO) 38

faire, notamment au bénéfice des pays en voie de développement. Mais
fidèle avant tout à la pratique juridictionnelle, je demeure fervent partisan
de la nécessité pour la Cour de se limiter à son obligation de dire le droit
tel qu’il existe présentement par rapport aux faits de la cause soumise à
son appréciation.

Pour le surplus, je trouve absolument normal que, en droit interna-
tional comme en tout autre droit d’ailleurs, le droit existant puisse être
remis en cause de temps à autre — c’est le plus sûr moyen de promouvoir
son développement progressif — mais il n’y a pas lieu d’en conclure pour
autant que la Cour doit, pour cette raison et à l’occasion du présent dif-
férend entre VIslande et le Royaume-Uni, paraître l’inspiratrice de
certaines idées de plus en plus d’actualité, voire partagées par un nombre
respectable d'Etats, en matière de droit de la mer et qui hantent, semble-
t-il, la plupart des conférenciers siégeant actuellement à Caracas. Il
convient, à mon avis, d'éviter d’entrer dans une voie d’anticipation quant
au règlement des problèmes comme ceux que les droits préférentiels et
autres impliquent.

Pour terminer cette déclaration, je crois pouvoir m’inspirer de la con-
clusion que formule le secrétaire adjoint du Comité des fonds marins des
Nations Unies, M. Jean-Pierre Lévy, en souhaitant que l’idée qui s’en
dégage puisse inspirer les Etats et plus particulièrement l’Islande qui,
négligeant de suivre la voie du droit, préfère attendre des assemblées à
caractère politique la justification de ses droits.

Je suis d'accord avec M. Jean-Pierre Lévy pour penser que:

«il est à espérer que les Etats mettront à profit ces quelques pro-
chaines quatre ou cinq années pour tenter de se prouver à eux-mêmes
et surtout à leurs ressortissants, que l’intérêt général de la commu-
nauté internationale et le bien-être des peuples de la terre peuvent
être préservés par la modération, la compréhension mutuelle et
l'esprit de compromis, qui seuls permettront à la troisième Confé-
rence sur le droit de la mer de se tenir et deréussir à codifier un
ordre juridique nouveau pour la mer et ses ressources» («La
troisième Conférence sur le droit de la mer», Annuaire français de
droit international, 1971, p. 828).

En attendant l'avènement de l’ère nouvelle tant souhaitée, je m’honore
de me trouver en accord avec quelques juges de la Cour tels que
MM. Gros, Petrén et Onyeama pour qui la règle d’or pour la Cour doit
être de se limiter strictement, en de semblables causes, à ses attributions
juridictionnelles.

M. NAGENDRA SINGH, juge, fait la déclaration suivante:

Il est certains motifs dont la validité s’impose à moi avec tant de force
qu’ils me permetterit de donner ma voix à l'arrêt que rend la Cour en la

39
COMPÉTENCE PÊCHERIES (DÉCL. NAGENDRA SINGH) 39

présente affaire; je leur attache une telle importance que je crois devoir les
souligner pour bien mettre en relief la valeur réelle de cet arrêt, sa portée
aussi bien que son sens profond. Je voudrais les exposer brièvement ci-
après, ainsi que les aspects de Parrét qui revétent à mes yeux une si grande
importance.

Fondant sa décision sur le droit résultant d’accords bilatéraux, à
savoir l’échange de notes de 1961 qui prime en l'espèce, la Cour s’est
prononcée sur les conclusions b) et c) ! du demandeur, c’est-à-dire les
deuxième et troisième conclusions du mémoire déposé par celui-ci sur le
fond, en proclamant que les mesures prises par l'Islande ne sont pas
opposables au Royaume-Uni. Cela suffit aux fins de cette partie de l'arrêt;
c’est également conforme à la déclaration faite à l'audience 2 par le conseil
du demandeur, lorsqu'il a dit que les deuxième et troisième conclusions
pouvaient être dissociées de la première, si bien qu'il était loisible à la
Cour de ne pas statuer sur la première conclusion, la conclusion a) !, qui
faisait appel au droit général.

Dans les circonstances particulières de la présente affaire, la Cour ne
s’est donc pas prononcée sur la première conclusion, la conclusion a), du
demandeur qui priait la Cour de dire que l'élargissement par l’Islande de
sa zone de compétence exclusive sur les pêcheries jusqu’à 50 milles marins
n’était pas valable du fait qu’il était sans fondement en droit international,
ce qui équivalait à demander à la Cour de dire qu’un tel élargissement était
ipso jure contraire au droit et dépourvu de validité erga omnes. S’étant
abstenue de statuer sur ce point, la Cour n’a donc pas eu à se prononcer
sur la thèse juridique que le demandeur faisait valoir à l’appui de sa pre-
mière conclusion, à savoir qu'il existe actuellement une règle de droit in-
ternational coutumier interdisant de façon générale aux Etats d’étendre
au-delà de 12 milles leur compétence en matière de pêcheries.

Un élément de développement subsiste encore en ce qui concerne le
droit général. Les règles de droit maritime coutumier relatives aux limites
de la compétence en matière de pêcheries sont encore en voie d'évolution
et, face à des pratiques étatiques largement divergentes et fortement
discordantes, ne se sont pas cristallisées jusqu'ici. De même, bien
qu'on ait codifié une grande partie du droit maritime conventionnel aux
Conférences de Genève de 1958 et de 1960 sur le droit de la mer, il est
certains éléments de ce droit qui, tout le monde l’admet, ont été laissés de
côté pour être réglés plus tard et qui, avec d’autres matières, sont mainte-
nant l’objet de nouveaux efforts de codification. Etant donné que la
question de l’étendue de la compétence des Etats en matière de pêcheries
est au nombre de ces éléments sur lesquels l’accord ne s’est pas encore
fait, la Cour ne pouvait pas la régler car elle ne saurait «rendre de décision

 

1 On trouvera le texte de ces conclusions aux paragraphes 11 et 12 de l'arrêt.
2 Il s'agit de l'audience du 29 mars 1974 (compte rendu, p. 23).

40
COMPÉTENCE PÊCHERIES (DÉCL. NAGENDRA SINGH) 40

sub specie legis ferendae, ni énoncer le droit avant que le législateur Pait
édicté ».

Bien que j’attache de l’importance à ce point, je ne m’y attarderai pas
davantage car je souscris aux vues exprimées par mes collégues dans
Popinion commune que le groupe de cing juges dont je fais partie a pré-
sentée et où cet aspect du problème est traité de façon plus détaillée.

I

La contribution que l’arrêt apporte au développement du droit de la
mer réside dans la reconnaissance qu’il accorde à la notion des droits
préférentiels de l'Etat riverain sur les pêcheries des eaux adjacentes,
surtout quand cet Etat se trouve dans une situation spéciale parce que
sa population est tributaire des pêcheries dont il s’agit. De plus, la Cour
reconnait ensuite que le droit en matière de pêche doit accepter la
primauté des impératifs de la conservation sur la base de données
scientifiques. Cet élément est à juste titre mis en relief dans la mesure
nécessaire pour établir que les droits préférentiels de l’Etat riverain et les
droits historiques d'autres Etats tributaires des mêmes lieux de pêche
doivent être exercés sous réserve de la considération primordiale d’une
conservation rationnelle des ressources halieutiques dans l’intérêt de tous.
Cette conclusion semble justifiée si l’on doit protéger et développer au
profit de la collectivité cette source vitale de alimentation humaine.

En outre, il a toujours été nécessaire d’admettre clairement, en matière
de droit maritime, l'existence d’une obligation de tenir «raisonnablement
compte de l'intérêt [des] autres Etats», ce principe consacré à l’article 2
de la Convention de Genève de 1958 sur la haute mer qui s’applique
même aux quatre libertés de la haute mer et que la Cour a pris en consi-
dération en l’espèce. En conséquence, les droits de l’Etat riverain, qui
doivent avoir priorité sur ceux des autres Etats dans les pêcheries
côtières des eaux adjacentes, doivent néanmoins être exercés compte
dûment tenu des droits des autres Etats et les prétentions opposées qui
sont émises à ce sujet doivent être conciliées sur la base de considérations
d'équité. Il n’existe pas, jusqu'ici, de droit conventionnel qui régisse
expressément la question et c'est l’évolution du droit coutumier qui,
en lespéce, a servi de fondement à l’arrêt de la Cour.

iil

La Cour, en tant qu’organe judiciaire principal des Nations Unies et eu
égard au domaine spécial dans lequel elle exerce son activité, a un réle
particulier à jouer dans l’administration de la justice. Dans cette optique,
la nécessité d’apporter une solution à tout différend que des Etats souve-
rains Jui soumettent est un élément que la Cour ne doit pas perdre de vue
dans l’exercice de sa fonction judiciaire. Plus d’une disposition de la
Charte des Nations Unies met l’accent sur cet aspect de la question du
règlement des différends. On peut d’abord citer l’article 2, paragraphe 3,

41
COMPÉTENCE PÊCHERIES (DÉCL. NAGENDRA SINGH) 41

ainsi que l’article premier, où figurent des expressions telles que « l’ajuste-
ment ou le règlement de différends ou de situations de caractère interna-
tional » ou « règlent leurs différends internationaux »; il y a également
l'article 33 qui enjoint aux Etats Membres de « rechercher la solution » de
leurs différends par des moyens pacifiques.

Cette façon de voir les choses est, du reste, tout à fait conforme à la
jurisprudence de la Cour. Dans l’ordonnance qu’elle a rendue le 19 août
1929 en l'affaire des Zones franches de la Haute-Savoie et du Pays de
Gex(C.P.J.I. série A n° 22, p. 13), la Cour permanente de Justice interna-
tionale a déclaré que le règlement judiciaire des conflits internationaux
n'était qu’un succédané au règlement direct et amiable de ces conflits
entre les parties. Par conséquent, si la conduite de négociations paraît
nécessaire dans les circonstances particulières d’un cas donné, la Cour ne
doit pas hésiter à ordonner aux parties de négocier dans l’intérêt de la
solution du différend. Définissant le contenu de l'obligation de négocier,
la Cour permanente a déclaré, dans l’avis consultatif qu’elle a rendu en
1931 dans l'affaire du Trafic ferroviaire entre la Lithuanie et la Pologne
(C.P.J.L série A/B n° 42, 1931, p. 116), qu’il ne s'agissait «pas seulement
d'entamer des négociations, mais encore de les poursuivre autant que
possible, en vue d’arriver à des accords », même si « l'engagement de né-
gocier n'implique pas celui de s'entendre ». On doit manifestement en
déduire qu’une fois les négociations ordonnées en vue du règlement d’un
différend, tout doit être mis en œuvre non seulement pour en favoriser le
déroulement, mais aussi pour contribuer à en assurer l’heureuse issue.
Nous avons également l'arrêt rendu par la Cour dans les affaires du
Plateau continental de la mer du Nord (C.IJ. Recueil 1969) qui cite
l’article 33 de la Charte et d’après lequel les Parties devaient négocier de
bonne foi pour régler leur différend sur la base de l'arrêt.

De toute évidence, il ne conviendrait guère et il serait même hors de
question qu'un tribunal ordonne des négociations dans chaque affaire
dont il est saisi, ou qu’il envisage de le faire lorsque les circonstances ne le
justifient pas; mais en l’espèce des négociations paraissent nécessaires eu
égard à la nature du différend, qui porte sur les mêmes lieux de pêche et
soulève controverses et problèmes qui, plus que tous autres, se prêtent à
un règlement par voie de négociation. Le recours aux négociations paraît
également indiqué si l’on tient compte de la nature du droit qui doit être
appliqué, qu'il s'agisse de l'accord de 1961 dont la clause compromissoire
prévoit un préavis de six mois manifestement destiné à permettre des né-
gociations ou que l’on fasse appel à des considérations d'équité. La Cour
a donc accueilli la dernière conclusion du demandeur, la conclusion e) },
devenue la conclusion d) dans le mémoire sur le fond, et a dit que les
négociations étaient le moyen auquel il convenait de recourir pour
résoudre le problème que pose la nécessité de concilier de façon équitable
les droits historiques que le demandeur tient de son activité traditionnelle
de pêche avec les droits préférentiels que l'Islande possède en tant qu'Etat

! On trouvera le texte de cette conclusion aux paragraphes 11 et 12 de l’arrêt.

42
COMPÉTENCE PÊCHERIES (DÉCL. NAGENDRA SINGH) 42

riverain spécialement tributaire de ses pêcheries. Dans son arrêt, la Cour a
invité les Parties à négocier un règlement; elle a ainsi souligné combien
elle tenait à ce que 5a décision assure la solution du différend.

On ne peut dire d’aucune instance judiciaire — et d’autant moins de la
Cour internationale de Justice — qu’elle déroge à sa fonction lorsqu’elle
accorde au règlement du litige la place importante qu’il mérite — c’est là
l'objectif ultime de toute décision judiciaire de même que celui de la
Charte, et la Cour, en tant qu’organe des Nations Unies, ne saurait guère
manquer d’en tenir compte. Tout.tribunal qui s’acquitterait de sa fonc-
tion de cette manière rendrait, semble-t-il, la justice dans une optique plus
large, libre de toutes conceptions étroites et limitées.

L'accord provisoire de 1973 que les Parties au différend ont conclu en
réservant pleinement leurs droits respectifs et qui a beaucoup contribué
à prévenir l’aggravation du litige ne pouvait en aucune manière empêcher
la Cour de statuer sur les conclusions du Royaume-Uni. En décider autre-
ment aurait abouti à punir ceux qui, en attendant le règlement de leur
différend, négocient un arrangement provisoire pour prévenir les fric-
tions.

De même, lorsque la Cour a examiné la question de savoir si elle avait
compétence pour connaître de l’aspect du litige qui avait trait aux néces-
sités de la conservation et à l’exercice de droits préférentiels compte
dûment tenu des droits historiques, elle a considéré à juste titre que cet
aspect faisait partie intégrante du différend dont elle était saisie. Il est
évident que, pour pouvoir se prononcer efficacement sur le différend qui
lui était soumis et lui trouver la solution appropriée, la Cour devait l’exa-
miner sous tous ses aspects. Comment en irait-il autrement si l’on veut
que la justice rendue ne soit pas une justice partielle, mais cette justice
complète à laquelle un tribunal doit toujours tendre? On peut donc dire
que c’est également dans l’intérêt général du règlement du différend que
la Cour n’en a pas dissocié certains éléments indissolublement liés à
l'essentiel du présent litige pour refuser de se prononcer à leur égard.
La Cour doit certes ne pas perdre de vue les limitations qui découlent du
principe du consentement en tant que fondement des obligations inter-
nationales, principe qui régit également sa propre compétence pour
connaître d’un différend. Cela ne saurait cependant signifier que lorsque,
du libre consentement des parties, un organe régulièrement constitué
en cour de justice est chargé de trancher un différend il doit de quelque
manière que ce soit manquer de s’acquitter pleinement et efficacement
de ses obligations. [! serait un peu inquiétant de voir la Cour elle-même
adopter une conception trop étroite ou une interprétation trop restrictive
du libellé de la disposition qui lui confère compétence, en l’occurence
du membre de phrase «l'élargissement de la juridiction sur les
pêcheries autour de l'Islande», que l’on trouve dans la clause com-
promissoire de l’échange de notes de 1961. Il serait impossible de
considérer que ce membre de phrase limite la compétence conférée à la
Cour à la seule question de savoir si l’extension par l'Islande de sa zone de
pêche est ou non conforme aux règles de droit existantes. Aussi, la Cour

43
COMPÉTENCE PÊCHERIES (DÉCL. NAGENDRA SINGH) 43

ne doit-elle pas perdre de vue les considérations touchant la solution du
litige, tout en se maintenant rigoureusement dans le cadre du droit qu’elle
est chargée d’appliquer et en demeurant fidèle en toute occasion aux procé-
dures qu’elle doit suivre.

IV

Aux fins de l'application du droit de la mer, de même que pour bien
comprendre les questions relatives aux pêcheries et se faire une juste idée
des faits dans la présente espèce, il n’est pas sans importance de savoir ce
qu'est le contenu précis des expressions «compétence en matière de pêche-
ries » ou « juridiction sur les pêcheries », ce qu’elles signifient et ce qu’elles
recouvrent. La notion de compétence en matière de pêcheries s'étend à des
domaines comme l'application de mesures de conservation, l’exercice de
droits préférentiels et le respect de droits historiques, étant donné que,
dans chacun de ces domaines, la mise en œuvre peut faire intervenir un
élément de compétence. Même le mot «élargissement » qui figure, aux
côtés des mots «de la juridiction sur les pêcheries », dans la clause compro-
missoire de l’accord de 1961, ne saurait être interprété restrictivement de
manière à viser simplement l'élargissement d’une zone géographique ou le
report d’une limite, car un tel élargissement ou report serait privé de
toute signification en l’absence d’un élément juridictionnel lui donnant,
en quelque sorte, son contenu juridique. Il n’est donc pas sans intérêt de
souligner que le préambule de la Proclamation Truman de 1945 concer-
nant les pêcheries côtières des Etats-Unis fait mention d’une base «juri-
dictionnelle » pour l'application de mesures de conservation dans les eaux
adjacentes, étant donné que de telles mesures doivent être appliquées
comme tout autre règlement dans une zone particulière. C’est la un argu-
ment de plus à l’appui de la conclusion de la Cour selon laquelle elle a
compétence pour traiter des aspects du différend qui ont trait à la conser-
vation et aux droits préférentiels, car l'expression « l'élargissement de la
juridiction sur les pêcheries » que l’on trouve dans l’accord de 1961 doit
être réputée englober lesdits aspects.

V

Un autre aspect de l'arrêt qui revêt de l’importance à mes yeux est qu’il
«ne peut ... empêcher les Parties de tirer avantage de toute évolution
ultérieure des règles pertinentes du droit international » (par. 77). La Cour
ne peut connaître que de l'affaire dont elle est saisie; elle ne saurait en
aucun cas tenir compte d'une situation hypothétique qui pourrait résulter,
plus tard, de la conduite de négociations ou du refus de négocier, ou de
tout autre événement, y compris même un nouvel acte juridictionnel.
Aussi, la possibilité ou même la probabilité de modifications du droit ou
des situations dans l'avenir ne saurait empêcher un tribunal de rendre
actuellement sa décision.

44
COMPÉTENCE PÊCHERIES (DÉCL. NAGENDRA SINGH) 44

MM. FORSTER, BENGZON, JIMENEZ DE ARECHAGA, NAGENDRA SINGH
et RUDA, juges, joignent à larrét une opinion individuelle collective;
MM. DILLARD et DE CASTRO et sir Humphrey WALDOCK, juges, joignent
à l’arrêt les exposés de leur opinion individuelle.

MM. Gros, PETREN et ONYEAMA, juges, joignent à l’arrêt les exposés
de leur opinion dissidente.

(Paraphé) M.L.
(Paraphé) S.A.

45
